ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

JURISDICTION OF THE COURT AND
ADMISSIBILITY OF THE APPLICATION

JUDGMENT OF 26 NOVEMBER 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

COMPÉTENCE DE LA COUR.
ET RECEVABILITE DE LA REQUÊTE

ARRÊT DU 26 NOVEMBRE 1984
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1984, p. 392.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
arrêt, CIJ. Recueil 1984, p. 392.

 

Sales number 506
N° de vente :

 

 

 
392

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1984

26 novembre 1984

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

COMPÉTENCE DE LA COUR.
ET RECEVABILITE DE LA REQUÊTE

Compétence de la Cour — Article 36, paragraphes 2 et 5, du Statut — Déclaration
en vertu de l’article 36 du Statut de la Cour permanente émanant d'Etats n'ayant pas
ratifié le protocole de signature de ce Statut — Déclaration valide mais non binding
— Effet de l’article 36, paragraphe 5, du Statut de la Cour internationale de Justice —
Portée des travaux préparatoires — Conduite des Etats intéressés — Importance des
publications de la Cour et de l'Organisation des Nations Unies.

Thèse selon laquelle l’estoppel empécherait d’invoquer la compétence résultant de
Particle 36, paragraphe 2, du Statut.

Nature et effet des déclarations — Modification ou dénonciation d’une déclaration
faite en vertu de la clause facultative et prévoyant un préavis de dénonciation de six
mois — Effet de la réciprocité sur des déclarations comportant des clauses de
dénonciation différentes — Déclaration faite sans limite de durée — Nécessité d’un
préavis raisonnable.

Sens de la réserve jointe à la déclaration d'acceptation de la clause facultative, à
l'effet d’exclure les différends résultant de traités multilatéraux à moins que « all
parties to the treaty affected by the decision are before the Court » — Impossibilité
d'identifier les Etats « affectés » pendant la phase juridictionnelle — Application de
l'article 79, paragraphe 7, du Règlement de la Cour.

Compétence conférée par un traité bilatéral pour connaître d’un différend qui « ne
pourrait pas être réglé d’une manière satisfaisante par la voie diplomatique » —
Possibilité de s'appuyer sur la clause compromissoire sans négociations préa-
lables.

Recevabilité de la requête — Allégation suivant laquelle toutes les & parties
indispensables » devraient être présentes devant la Cour — Allégation suivant
laquelle la demande concernerait l'emploi illicite de la force armée — Compétence du

4

1984
26 novembre
Rôle général
n° 70
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 393

Conseil de sécurité des Nations Unies — Droit de légitime défense individuelle ou
collective — Déroulement parallèle d’instances devant la Cour et devant le Conseil de
sécurité — Thèse selon laquelle la fonction judiciaire ne permettrait pas de régler des
situations de conflit en cours — Preuve des faits et possibilité d'exécuter l'arrêt —
L’épuisement des procédures de négociation n’est pas une condition préalable de la
saisine de la Cour.

ARRÊT

Présents : M. ELIAS, Président ; M. SETTE-CAMARA, Vice-Président ; MM. LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO,
EL-KHANI, SCHWEBEL, sir Robert JENNINGS, MM. DE LACHARRIERE,
MBAYE, BEDJAOUI, juges ; M. COLLIARD, juge ad hoc ; M. TORRES
BERNARDEZ, Greffier.

En l'affaire des activités militaires et paramilitaires au Nicaragua et contre
celui-ci,

entre

la République du Nicaragua,

représentée par
S. Exc. M. Carlos Argiiello Gomez, ambassadeur,
comme agent et conseil,

M. Ian Brownlie, Q.C., F.B.A., professeur de droit international public a
Université d’Oxford, titulaire de la chaire Chichele, Fellow de All Souls
College, Oxford,

l'honorable Abram Chayes, professeur à la faculté de droit de Harvard, titu-
laire de la chaire Felix Frankfurter, Fellow de l'American Academy of Arts
and Sciences,

M. Alain Pellet, professeur à l’Université de Paris-Nord et à l’Institut d’études
politiques de Paris,

M. Paul S. Reichler, Reichler and Appelbaum, Washington, D.C., avocat
à la Cour suprême des Etats-Unis, membre du barreau du district de
Columbia,

comme conseils et avocats,

M. Augusto Zamora Rodriguez, conseiller juridique du ministère des affaires
étrangères de la République du Nicaragua,

Mre Judith C. Appelbaum, Reichler and Appelbaum, Washington, D.C.,
membre du barreau du district de Columbia et du barreau de l'Etat de
Californie,

M. Paul W. Khan, Reichler and Appelbaum, Washington, D.C., membre du
barreau du district de Colombia,

comme conseils,

et
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 394

les Etats-Unis d'Amérique,
représentés par

l'honorable Davis R. Robinson, conseiller juridique, département d’Etat des
Etats-Unis,

comme agent et conseil,

M. Daniel W. McGovern, premier conseiller juridique adjoint, département
d’Etat des Etats-Unis,

M. Patrick M. Norton, assistant du conseiller juridique, département d'Etat
des Etats-Unis,

comme agents adjoints et conseils,

M. Ted A. Borek, conseiller juridique adjoint, département d’Etat des Etats-
Unis,

M. Myres S. McDougal, professeur de droit emeritus, titulaire de la chaire
Sterling, faculté de droit de l’Université Yale, New Haven, Connecticut,
Distinguished Visiting Professor of Law, faculté de droit de New York, New
York,

M. John Norton Moore, professeur de droit, titulaire de la chaire Walter
L. Brown, faculté de droit à l’Université de Virginie, Charlottesville,
Virginie,

M. Fred L. Morrison, professeur de droit, faculté de droit de l’Université du
Minnesota, Minneapolis, Minnesota,

M. Stefan A. Riesenfeld, professeur à la faculté de droit de l'Université de
Californie, Berkeley, Californie, et à la faculté de droit Hastings, San
Francisco, Californie,

M. Louis B. Sohn, professeur de droit international, titulaire de la chaire
Woodruff, faculté de droit de l'Université de Géorgie, Athens, Géorgie,
professeur emeritus de droit international, chaire Bemis, faculté de droit de
PUniversité Harvard, Cambridge, Massachusetts,

comme conseillers,

Mre Frances A. Armstrong, avocat-conseiller, bureau du conseiller juridique,
département d'Etat des Etats-Unis,

M. Michael J. Danaher, membre du barreau de l’Etat de Californie,

Me Joan E. Donoghue, avocat-conseiller, bureau du conseiller juridique,
département d'Etat des Etats-Unis,

Me Mary W. Ennis, avocat-conseiller, bureau du conseiller juridique, dépar-
tement d'Etat des Etats-Unis,

M. Peter M. Olson, avocat-conseiller, bureau du conseiller juridique, dépar-
tement d’Etat des Etats-Unis,

M. Jonathan B. Schwartz, avocat-conseiller, bureau du conseiller juridique,
département d’Etat des Etats-Unis,

M™e Jamison M. Selby, avocat-conseiller, bureau du conseiller juridique,
département d’Etat des Etats-Unis,

M. George Taft, avocat-conseiller, bureau du conseiller juridique, départe-
ment.d’Etat des Etats-Unis,

Mme Gayle R. Teicher, avocat-conseiller, bureau du conseiller juridique,
département d’Etat des Etats-Unis,

comme avocats-conseillers,
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 395

La Cour,
ainsi composée,
rend l'arrêt suivant :

1. Le9 avril 1984 l'ambassadeur de la République du Nicaragua aux Pays-Bas
a déposé au Greffe de la Cour une requête introduisant une instance contre les
Etats-Unis d'Amérique au sujet d’un différend relatif à la responsabilité encou-
rue du fait d’activités militaires et paramilitaires au Nicaragua et contre celui-ci.
La requête indique, comme fondement de la compétence de la Cour, les décla-
rations par lesquelles les Parties ont accepté la juridiction obligatoire de la Cour
en application de l’article 36 de son Statut.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement des Etats-Unis d'Amérique.
Conformément au paragraphe 3 du même article, les autres Etats admis à ester
devant la Cour ont été informés de la requête.

3. En même temps que sa requête la République du Nicaragua a déposé une
demande en indication de mesures conservatoires en vertu de l’article 41 du
Statut. Dans une lettre du 13 avril 1984, adressée par l'ambassadeur des Etats-
Unis d'Amérique à La Haye au Greffier, et au cours de la procédure orale sur la
demande en indication de mesures conservatoires du Nicaragua, les Etats-Unis
d'Amérique ont soutenu en particulier que la Cour n’avait pas compétence pour
connaître de la requête et demandé qu'il soit mis fin à la procédure en rayant
l'affaire du rôle. Par ordonnance prise le 10 mai 1984 la Cour a rejeté la demande
des Etats-Unis d'Amérique tendant à ce que l'affaire soit rayée du rôle, indiqué
certaines mesures conservatoires et décidé que, jusqu’à ce qu’elle rende son arrêt
définitif en l'espèce, elle demeurerait saisie des questions faisant l’objet de
l'ordonnance.

4. La Cour a décidé en outre par cette même ordonnance du 10 mai 1984 que
les pièces écrites porteraient d’abord sur la question de la compétence de la Cour
pour connaître du différend et sur celle de la recevabilité de la requête. Par
ordonnance du 14 mai 1984 le Président de la Cour a fixé la date d’expiration des
délais pour le dépôt d’un mémoire de la République du Nicaragua et d’un
contre-mémoire des Etats-Unis d'Amérique sur les questions de compétence et
de recevabilité. Ces pièces ont été dûment déposées dans les délais ainsi
fixés.

5. La République du Nicaragua a affirmé dans son mémoire qu’en plus de la
base de compétence invoquée dans la requête un traité d’amitié, de commerce et
de navigation signé en 1956 par les Parties constitue un titre indépendant de
compétence en vertu de l’article 36, paragraphe 1, du Statut de la Cour.

6. Le 15 août 1984, avant l'expiration du délai imparti pour la présentation des
pièces de la procédure écrite relatives à la compétence et à la recevabilité, la
République d’El Salvador a déposé une déclaration d’intervention en l'affaire sur
la base de l’article 63 du Statut. Dans une lettre de l’agent d’El Salvador datée du
10 septembre 1984, qu’El Salvador a demandé de considérer comme partie
intégrante de sa déclaration d'intervention, il était dit que, si la Cour se déclarait
compétente et jugeait la requête recevable, El Salvador se réservait le droit, « à la
faveur d’une phase ultérieure sur le fond de l'affaire, de se faire entendre au sujet
de l'interprétation et de l’application des conventions auxquelles il est partie et
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 396

qui auraient trait à cette phase ». Au vu des observations écrites que les Parties
ont présentées au sujet de cette déclaration conformément à l’article 83 du
Règlement, la Cour, par ordonnance du 4 octobre 1984, a décidé de ne pas tenir
audience sur la déclaration d'intervention et décidé en outre que cette déclaration
était irrecevable en ce qu’elle se rapportait à la phase de l’instance en cours.

7. Au cours d’audiences publiques tenues du 8 au 10 et du 15 au 18 octobre
1984 la Cour a entendu les représentants ci-après des Parties :

Pour la République du Nicaragua : S. Exc. M. Carlos Argüello Gémez,
Phonorable Abram Chayes,
M. Ian Brownlie,
M. Paul S. Reichler,
M. Alain Pellet.

Pour les Etats-Unis d’Amérique : lhonorable Davis R. Robinson,
M. Patrick M. Norton,
M. Myres McDougal,
M. Louis B. Sohn,
M. John Norton Moore.

8. Dans la procédure écrite, les conclusions ci-après ont été présentées par les
Parties :

Au nom de la République du Nicaragua,
à la fin du mémoire :

«le Nicaragua présente respectueusement à la Cour les conclusions sui-
vantes :

A. La compétence de la Cour pour connaître du différend exposé dans
la requête est établie par les termes de la déclaration du Nicaragua du
24 septembre 1929, en vertu de l’article 36, paragraphe 5, du Statut de la
Cour internationale de Justice, et par ceux de la déclaration des Etats-Unis
du 14 août 1946, en vertu de l’article 36, paragraphe 2, dudit Statut.

B. La déclaration du Nicaragua du 24 septembre 1929 est en vigueur en
tant qu’acceptation régulière et contraignante de la juridiction obligatoire
de la Cour.

C. La tentative des Etats-Unis pour modifier les termes de leur décla-
ration du 14 août 1946 ou pour y mettre fin par la lettre en date du 6 avril
1984 du secrétaire d’Etat George Shultz au Secrétaire général de ’Organi-
sation des Nations Unies est de nul effet à Pune et l’autre fin.

D. En vertu de l’article XXIV, paragraphe 2, du traité d’amitié, de
commerce et de navigation entre les Etats-Unis et le Nicaragua, du 24 mai
1958, la Cour est compétente pour connaitre des demandes figurant dans la
présente requête qui relèvent de ce traité.

E. Aucune considération de recevabilité ne fait obstacle au pouvoir de la
Cour de statuer sur le différend d’ordre juridique exposé dans la requête, et
ladite requête est recevable. »

Au nom des Etats-Unis d'Amérique,
à la fin du contre-mémoire :
« Plaise à la Cour dire et juger, par les motifs qui précèdent, tant séparés
que conjoints, que les demandes formulées dans la requête du Nicaragua du

8
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 397

9 avril 1984 : 1) ne relèvent pas de la compétence de la Cour ; 2) sont
irrecevables. »

9. Dans la procédure orale, les conclusions ci-après ont été présentées par les
Parties :

Au nom de la République du Nicaragua,
à Paudience du 10 octobre 1984 :

« Réitérant les arguments et conclusions figurant dans le mémoire du
30 juin 1984 ainsi que les arguments avancés en plaidoirie au nom du
Nicaragua :

Le Gouvernement du Nicaragua prie la Cour de dire qu’elle a compétence
pour connaître de la requête introduite par le Nicaragua le 9 avril 1984 et
que ladite requête est recevable dans tous ses chefs de demande. »

Au nom des Etats-Unis d'Amérique,
à l’audience du 16 octobre 1984 :

« Plaise à la Cour dire et juger que, par les motifs tant séparés que
conjoints exposés dans les plaidoiries des Etats-Unis et dans leur contre-
mémoire du 17 août 1984, les demandes formulées dans la requête nicara-
guayenne du 9 avril 1984 : 1) ne relèvent pas de la compétence de la Cour et
2) sont irrecevables. »

10. Conformément à l’article 60, paragraphe 2, du Règlement, les deux Parties
ont communiqué à la Cour le texte écrit de leurs conclusions finales, telles
qu’énoncées plus haut.

11. La présente affaire porte sur un différend entre le Gouvernement de
la République du Nicaragua et le Gouvernement des Etats-Unis d’Amé-
rique résultant, selon le Nicaragua, d’activités militaires et paramilitaires
menées au Nicaragua et dans les eaux au large de ses côtes, activités dont le
Nicaragua impute la responsabilité aux Etats-Unis. En la phase actuelle,
elle concerne la compétence de la Cour pour connaître du différend et le
trancher, ainsi que la recevabilité de la requête par laquelle la Cour a été
saisie. La question étant ainsi limitée, la Cour s’abstiendra non seulement
d'exprimer une opinion sur des points de fond, mais aussi de se prononcer
d'une manière qui pourrait préjuger ou paraître préjuger toute décision
qu’elle pourrait rendre sur le fond.

12. Pour établir la compétence de la Cour en la présente instance, le
Nicaragua s’est fondé, dans sa requête, sur l’article 36 du Statut de la Cour
et sur les déclarations, examinées ci-après, acceptant la juridiction obli-
gatoire en vertu de cet article (requête, préambule et par. 13). Rappelant
qu’il avait réservé dans sa requête (par. 26) le droit de compléter ou
modifier celle-ci, le Nicaragua a soutenu d’autre part dans son mémoire

9
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 398

que la Cour a compétence en vertu de l’article XXIV, paragraphe 2, d’un
traité d'amitié, de commerce et de navigation entre les Parties signé le
21 janvier 1956 à Managua.

13. L'article 36, paragraphe 2, du Statut de la Cour dispose :

« Les Etats parties au présent Statut pourront, à n'importe quel
moment, déclarer reconnaître comme obligatoire de plein droit et sans
convention spéciale, à l'égard de tout autre Etat acceptant la même
obligation, la juridiction de la Cour sur tous les différends d’ordre
juridique ayant pour objet :

a) l'interprétation d’un traité ;

b) tout point de droit international ;

c) la réalité de tout fait qui, s’il était établi, constituerait la violation
d’un engagement international ;

d) la nature ou l'étendue de la réparation due pour la rupture d’un
engagement international. »

En vertu de cette disposition, les Etats-Unis ont fait, le 14 août 1946, une
déclaration comportant des réserves, qui seront examinées plus loin, où il
était précisé :
« cette déclaration demeure en vigueur pour une durée de cinq ans...
elle reste en vigueur de plein droit jusqu’à l'expiration d’un délai de six
mois à compter de la date où notification est donnée de l'intention d’y
mettre fin ».

Le 6 avril 1984, le Gouvernement des Etats-Unis d'Amérique a déposé
auprès du Secrétaire général de l'Organisation des Nations Unies une
notification signée par le secrétaire d'Etat, M. George Shultz, qui se réfé-
rait à la déclaration déposée le 26 août 1946 et stipulait :

« que ladite déclaration ne sera pas applicable aux différends avec l’un
quelconque des Etats de Amérique centrale ou découlant d’événe-
ments en Amérique centrale ou s’y rapportant, tous différends qui
seront réglés de la manière dont les parties pourront convenir.

Nonobstant les termes de la déclaration susmentionnée, la présente
notification prendra effet immédiatement et restera en vigueur pen-
dant deux ans, de manière à encourager le processus continu de
règlement des différends régionaux qui vise à une solution négociée
des problèmes interdépendants d’ordre politique, économique et de
sécurité qui se posent en Amérique centrale. »

Pour plus de commodité, cette notification sera dénommée ci-après la
« notification de 1984 ».

14. Afin de pouvoir invoquer la déclaration américaine de 1946 de
manière à établir la compétence de la Cour dans la présente espèce, le
Nicaragua doit prouver qu’il est un « Etat acceptant la même obligation »
au sens de l’article 36, paragraphe 2, du Statut. A cet effet, le Nicaragua

10
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 399

invoque la déclaration qu’il a faite le 24 septembre 1929 en application de
l’article 36, paragraphe 2, du Statut de la Cour permanente de Justice
internationale, aux termes duquel :

« Les Membres de la Société et Etats mentionnés à l’annexe au
Pacte pourront, soit lors de la signature ou de la ratification du
Protocole, auquel le présent Acte est joint, soit ultérieurement, décla-
rer reconnaître dès à présent comme obligatoire, de plein droit et sans
convention spéciale, vis-à-vis de tout autre Membre ou Etat acceptant
la même obligation, la juridiction de la Cour »

pour en fait toutes les catégories de différends énumérées à l’article 36 du
Statut de la Cour instituée après la guerre qui ont été citées ci-dessus. Le
Nicaragua invoque en outre l’article 36, paragraphe 5, du Statut de la
présente Cour, lequel dispose que :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes. »

15. La déclaration nicaraguayenne de 1929 a été faite dans les circons-
tances suivantes. Les Membres de la Société des Nations et les Etats
mentionnés dans l’annexe au Pacte de la Société des Nations étaient
habilités à signer le protocole de signature du Statut de la Cour permanente
de Justice internationale établi à Genève le 16 décembre 1920. Le protocole
stipulait qu’il serait ratifié et que chaque Puissance adresserait sa ratifi-
cation au Secrétariat général de la Société des Nations. Le 24 septembre
1929, en sa qualité de Membre de la Société des Nations, le Nicaragua a
signé le protocole et fait, en vertu de l’article 36, paragraphe 2, du Statut de
la Cour permanente, une déclaration ainsi libellée :

« Au nom de la République de Nicaragua je déclare reconnaître
comme obligatoire et sans condition la juridiction de la Cour perma-
nente de Justice internationale.

Genève, le 24 septembre 1929.
(Signé) T. F. MEDINA. »

16. Il ressort des documents produits par les deux Parties devant la
Cour que, le 4 décembre 1934, une proposition concernant notamment la
ratification du Statut dela Cour permanente de Justice internationale et du
protocole de signature du 16 décembre 1920 a été approuvée par l’Ejecutivo
(Pexécutif) nicaraguayen. Le 14 février 1935, le Sénat du Nicaragua a
décidé de ratifier ces instruments et sa décision a été publiée dans La
Gaceta, journal officiel du Nicaragua, le 12 juin 1935 ; le 11 juillet 1935, la
Chambre des députés du Nicaragua a pris une décision dans le même sens,

1]
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 400

elle aussi publiée le 18 septembre 1935. Le 29 novembre 1939, le ministère
des relations extérieures du Nicaragua a envoyé le télégramme suivant à la
Société des Nations :

« ESTATUTO Y PROTOCOLO CORTE PERMANENTE JUSTICIA INTERNA-
CIONAL LA HAYA YA FUERON RATIFICADOS PUNTO ENVIARSELE OPOR-
TUNAMENTE INSTRUMENTO RATIFICACION-RELACIONES. »

[Traduction]

(Statut et protocole Cour permanente Justice internationale La
Haye déja ratifiés. Instrument de ratification sera envoyé en temps
voulu. Relations.)

Les archives de la Société des Nations ne renferment toutefois aucune
pièce attestant qu’un instrument de ratification eût été reçu. La preuve
qu'un instrument de ratification avait bien été envoyé à Genève n’a pas été
administrée. Le 16 décembre 1942, le conseiller juridique par intérim du
Secrétariat de la Société des Nations avait écrit au ministre des relations
extérieures du Nicaragua pour lui signaler qu’il n’avait pas reçu l’instru-
ment de ratification « dont le dépôt est nécessaire pour faire naître effec-
tivement l’obligation ». Dans le mémoire du Nicaragua, il est indiqué que
le « Nicaragua n’a jamais parachevé la ratification de l’ancien protocole de
signature » ; l’agent du Nicaragua a expliqué en plaidoirie que les archives
de son pays étaient fort peu fournies et qu’il ne pouvait être affirmatif ni
dans un sens ni dans l’autre, ajoutant cependant que, si les instruments de
ratification ont été envoyés, ils l’ont probablement été par courrier mari-
time et que les événements de la seconde guerre mondiale, alors en cours,
peuvent expliquer qu’apparemment les instruments ne sont jamais parve-
nus à destination. Après la guerre, le Nicaragua a pris part à San Francisco
à la conférence des Nations Unies sur organisation internationale ; il est
devenu Membre originaire de POrganisation des Nations Unies, ayant
ratifié la Charte le 6 septembre 1945 ; le 24 octobre 1945, le Statut de la
Cour internationale de Justice, qui fait partie intégrante de la Charte, est
entré en vigueur.

17. Sur la base de ces faits, les Etats-Unis allèguent d’abord que le
Nicaragua n’est jamais devenu partie au Statut de la Cour permanente de
Justice internationale et qu’il n’a par conséquent jamais accepté effecti-
vement la juridiction obligatoire de la Cour permanente, ce qu’il ne pouvait
d’ailleurs faire ; la déclaration d’acceptation de 1929 n’était par consé-
quent pas « still in force » au sens de la version anglaise de l’article 36,
paragraphe 5, du Statut de la présente Cour. D’après les Etats-Unis, l’ex-
pression « pour une durée qui n’est pas encore expirée » qui, dans la
version française du Statut, correspond à la formule « still in force » du
texte anglais, signifie elle aussi qu’une déclaration devait avoir force obli-
gatoire en vertu du Statut de la Cour permanente pour être considérée
comme portant acceptation de la juridiction de la présente Cour en vertu
de l’article 36, paragraphe 5, de son Statut.

18. Le Nicaragua ne prétend pas que sa déclaration de 1929 ait été en

12
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 401

elle-même suffisante pour constituer une acceptation de la juridiction
obligatoire de la Cour permanente de Justice internationale de nature à le
lier, car il aurait fallu, pour ce faire, qu’il parachève la ratification du
protocole de signature du Statut de ladite Cour. Il rejette toutefois Pin-
terprétation de l’article 36, paragraphe 5, du Statut de la présente Cour
avancée par les Etats-Unis : le Nicaragua affirme que l’expression « which
are still in force » ou « pour une durée qui n’est pas encore expirée » n’avait
qu’un but, exclure du champ d’application de l’article les déclarations qui
étaient déjà expirées, et qu’elle n’a aucun effet sur des déclarations, comme
celle du Nicaragua, non encore venues à expiration et qui, pour une raison
quelconque, n’ont pas été parachevées. Conformément à l'intention des
auteurs de la disposition qui, pour le Nicaragua, était de maintenir la
situation existante en ce qui concerne les déclarations d'acceptation de la
juridiction obligatoire, la situation du Nicaragua était strictement iden-
tique au regard du nouveau Statut à ce qu’elle était sous le régime de
l'ancien. Dans l’un et l’autre cas, la ratification du Statut de la Cour rendait
parfaite sa déclaration de 1929. Pour le Nicaragua, le bien-fondé de son
interprétation du Statut sur ce point est confirmé par la façon dont les
publications de la Cour et du Secrétariat de l'Organisation des Nations
Unies présentent la déclaration nicaraguayenne ; par la conduite des Par-
ties à la présente affaire et par celle du Gouvernement du Honduras lors du
différend intervenu en 1957-1960 entre le Honduras et le Nicaragua à
propos de la sentence arbitrale rendue par le roi d’Espagne en 1906, affaire
qui a finalement été tranchée par la Cour ; par l'opinion des publicistes ; et
par la pratique des Etats-Unis eux-mêmes.

19. Au sujet des arguments que le Nicaragua tire des publications de la
Cour, on notera tout d’abord que, dans le seizième et dernier rapport de la
Cour permanente de Justice internationale, portant sur la période du
15 juin 1939 au 31 décembre 1945, le Nicaragua figurait au « Tableau des
Etats ayant souscrit à la Disposition facultative » (p. 348) ; une autre page
(p. 43) indiquait cependant que le Nicaragua n’avait pas ratifié le protocole
de signature du Statut, et le Nicaragua n’était pas mentionné parmi les
« Etats liés » (par la disposition facultative), énumérés à la page suivante.
Le premier Annuaire de la Cour actuelle, portant sur la période 1946-1947,
contenait une liste intitulée « Membres des Nations Unies, autres Etats
parties au Statut et Etats auxquels la Cour est ouverte (L’astérisque indique
que l'Etat dont il s’agit est lié par la « Disposition facultative ») », et le
Nicaragua y figurait avec un astérisque et une note de bas de page (com-
mune à plusieurs des Etats énumérés) indiquant : « Déclaration faite en
application de Particle 36 du Statut de la Cour permanente et considérée
comme étant encore en vigueur (article 36, 5, du Statut de la présente
Cour) » (p. 105). Sur une autre page, le texte de la déclaration de 1929 du
Nicaragua était reproduit avec la note de bas de page suivante :

« Suivant un télégramme du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le Protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre

13
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 402

1920), instrument de ratification devant suivre. Cependant, le dépôt
de cet instrument n’a pas été notifié au Greffe. » (P. 206.)

L'Annuaire 1946-1947 comportait aussi une liste intitulée : « Liste des
Etats qui ont reconnu comme obligatoire la juridiction de la Cour inter-
nationale de Justice ou qui sont encore liés par leur adhésion à la Dispo-
sition facultative du Statut dela Cour permanente de Justice internationale
(article 36 du Statut de la Cour internationale de Justice) » (p. 217) où
figurait le Nicaragua (avec une note de bas de page renvoyant à la page où
la déclaration de 1929 était reproduite).

20. Les Annuaires suivants de la Cour, jusques et y compris l’ Annuaire
1954-1955, citent le Nicaragua parmi les Etats pour lesquels des déclara-
tions d’acceptation de la juridiction obligatoire de la Cour, faites confor-
mément aux termes du Statut de la Cour permanente de Justice interna-
tionale ou du Statut de la Cour actuelle, étaient en vigueur (voir par
exemple l’ Annuaire 1954-1955, p. 35). Il est néanmoins fait aussi référence
à la page de l’Annuaire 1946-1947 où le texte de la déclaration nicara-
guayenne de 1929 est reproduit (ibid., p. 181). Le Nicaragua a également
continué à être inscrit sur la liste des Etats reconnaissant la juridiction
obligatoire (ibid, p. 189). Dans l'Annuaire 1955-1956, la mention du
Nicaragua dans cette liste (à la page 188) s'accompagne d’une note de bas
de page ainsi conçue :

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et Pinstrument de ratification devait suivre. Cependant, il
semble que ledit instrument de ratification ne soit jamais arrivé à la
Société des Nations. »

Une note de même effet figure dans les Annuaires de la Cour qui ont suivi
jusqu’à aujourd’hui.

21. En 1968, la Cour a inauguré la pratique, poursuivie depuis lors, qui
consiste à présenter un Rapport à l’Assemblée générale des Nations Unies
pour l’année écoulée. On trouve dans chacun de ces Rapports un para-
graphe indiquant combien d'Etats reconnaissent actuellement comme
obligatoire la juridiction de la Cour, et le Nicaragua y est compris. Pendant
plusieurs années, le même paragraphe précisait que les Etats en question
avaient accepté la juridiction de la Cour « en vertu de déclarations dépo-
sées aux termes de l’article 36, paragraphe 2, du Statut ». Les Rapports ne
font aucune mention de la question de la ratification du protocole de
signature du Statut de la Cour permanente.

22. Le Nicaragua se fonde aussi sur le fait que son nom figure dans
diverses publications paraissant sous la responsabilité du Secrétariat de
lOrganisation des Nations Unies, qui le citent toutes comme Etat dont la
déclaration d'acceptation de la juridiction de la Cour permanente a fait
jouer l’article 36, paragraphe 5, du Statut de la Cour actuelle. Ces publi-

14
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 403

cations sont le second Rapport annuel du Secrétaire général à l’Assemblée
générale ; le volume annuel intitulé Signatures, ratifications, acceptations,
adhésions, etc., relatives aux conventions et accords multilatéraux pour les-
quels le Secrétaire général exerce les fonctions de dépositaire ; Annuaire des
Nations Unies ; et certaines publications officielles secondaires.

23. La position des Etats-Unis au sujet de ces publications est que, dans
celles qui proviennent du Greffe de la Cour, celui-ci prend grand soin de ne
présenter aucune des listes comme faisant foi ; les Etats-Unis appellent
l'attention sur la mise en garde figurant dans la préface à Annuaire de la
Cour selon laquelle celui-ci « n’engage en aucune façon la Cour », sur les
notes de bas de page citées aux paragraphes 19 et 20 ci-dessus et sur un
texte apparaissant pour la première fois dans l'Annuaire 1956-1957
(p. 205), où il est dit :

« Les textes des déclarations énoncées dans ce chapitre sont repro-
duits uniquement pour la commodité du lecteur. L’inclusion de la
déclaration émanant d’un Etat quelconque ne saurait être considérée
comme l’indication des vues du Greffe ni, à fortiori, celles de la Cour,
sur la nature, la portée et la validité de l'instrument en question. »

Ils en concluent qu’on voit ainsi nettement que les Greffiers et les An-
nuaires successifs de la Cour n’ont jamais adopté et ont même expressé-
ment rejeté les thèses du Nicaragua sur l’effet de l’article 36, paragraphes,
du Statut. Pour ce qui est des publications des Nations Unies, les Etats-
Unis soulignent que, là où les sources sont citées, il s’agit invariablement de
l'Annuaire de la Cour et qu'aucune de ces publications ne prétend faire
autorité.

24. Afin de déterminer si les dispositions de l’article 36, paragraphe 5,
ont pu jouer au bénéfice de la déclaration nicaraguayenne de 1929, la Cour
doit établir les caractéristiques juridiques de cette déclaration puis les
comparer aux conditions énoncées par le texte de l’article en question.

25. S'agissant des caractéristiques de la déclaration du Nicaragua, la
Cour constate que celle-ci, au moment où se posait la question de l’ap-
plication du nouveau Statut, c’est-à-dire à son entrée en vigueur, était
certainement valide. En effet, dans le système de la Cour permanente de
Justice internationale, une déclaration était valide à condition qu’elle fût
faite par un Etat « lors de la signature ou de la ratification » du protocole
de signature du Statut, ou ultérieurement, alors que, sous le régime du
Statut actuel, les déclarations en vertu de l’article 36, paragraphe 2, ne
peuvent être faites que par «les Etats parties au présent Statut ». Le
Nicaragua ayant signé le protocole en question, sa déclaration relative à la
compétence obligatoire de la Cour permanente, qui n’était pas soumise à

15
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 404

ratification, était indubitablement valide dès sa réception par le Secrétaire
général de la Société des Nations (voir Droit de passage sur territoire indien,
C.LJ. Recueil 1957, p. 146). Le Statut de la Cour permanente ne prescrivait
pour ces déclarations aucune forme ou procédure particulière, et dans la
pratique les Etats employaient des méthodes différentes. Toutefois cette
déclaration valide n’avait pas acquis force obligatoire en application du
Statut de la Cour permanente. Sans doute la Cour admet-elle que la
ratification du protocole de signature du Statut de la Cour permanente de
Justice internationale a fait l’objet des décisions nécessaires sur le plan
interne. Mais le Nicaragua n’a pas été en mesure de prouver qu’il s'était
acquitté de l'indispensable envoi de son instrument de ratification au
Secrétaire général de la Société des Nations. Il a certes annoncé cet envoi.
Mais rien ne prouve que l'envoi ait suivi. Dûment informé par le conseiller
juridique par intérim du Secrétariat de la Société des Nations des consé-
quences que ce fait pouvait avoir pour sa situation au regard de la com-
pétence de la Cour permanente, le Nicaragua n’a pas pris la seule mesure
qui lui aurait aisément permis d’être incontestablement compté au nombre
des Etats ayant accepté sa juridiction obligatoire. Ce point a été admis en
fait par le Nicaragua.

26. La Cour constate donc que le Nicaragua, du fait qu'il n’a pas
déposé son instrument de ratification du protocole de signature du Statut
de la Cour permanente de Justice internationale, n’était pas partie à ce
traité. En conséquence, la déclaration faite par le Nicaragua en 1929
n'avait pas acquis force obligatoire, antérieurement à l'effet éventuel de
l'article 36, paragraphe 5, du Statut de la Cour internationale de Justice.

27. Mais, si cette déclaration n’avait pas acquis cette force obligatoire, 1]
n'est pas contesté qu'elle aurait pu l’acquérir, par exemple au début de
1945, si le Nicaragua avait ratifié le protocole de signature du Statut de la
Cour permanente. La correspondance, que les Parties ont signalée à la
Cour, entre le Secrétariat de la Société des Nations et divers gouverne-
ments dont celui du Nicaragua, ne laisse aucun doute sur le fait que, à
n'importe quel moment depuis que le Nicaragua a fait sa déclaration et au
moins jusqu’au jour où la nouvelle Cour a commencé à exister, une rati-
fication du protocole de signature aurait suffi à transformer en engage-
ment obligatoire le contenu de la déclaration de 1929 ; personne n’aurait
demandé au Nicaragua une déclaration nouvelle. Ainsi une déclaration
telle que celle du Nicaragua avait un certain effet potentiel pouvant être
maintenu indéfiniment. Cette permanence de l’effet potentiel d’une décla-
ration découlait d’une certaine caractéristique propre à la déclaration du
Nicaragua : faite « purement et simplement », elle était valable pour une
durée illimitée. Eût-elle prévu, par exemple, qu’elle ne s’appliquait que
pendant cinq ans aux litiges nés après sa signature qu’on eût dû admettre
qu’à partir du 24 septembre 1934 son effet potentiel avait disparu. En
résumé, la déclaration nicaraguayenne de 1929 était valide au moment où
le Nicaragua est devenu partie au Statut de la Cour nouvelle : elle avait
conservé son effet potentiel en raison de ce que le Nicaragua, qui eût pu
limiter dans le temps cet effet, s’en était expressément abstenu.

16
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 405

28. Les caractéristiques de cette déclaration du Nicaragua doivent être
maintenant comparées aux conditions auxquelles l’article 36, para-
graphe 5, subordonne le bénéfice du traitement qu’il définit. Une première
condition a trait aux rapports entre les déclarations et le Statut. L'article 36,
paragraphe 5, s’abstient de spécifier que les déclarations doivent avoir été
faites par des Etats parties au Statut de la Cour permanente de Justice
internationale : il suffit qu’elles aient été faites « en application » de l’ar-
ticle 36 de ce Statut (en anglais « under »). Or il était bien connu des
rédacteurs de ce texte qu’en vertu de l’article 36 un Etat pouvait faire une
telle déclaration « soit lors de la signature ou de la ratification du proto-
cole ... soit ultérieurement », c’est-à-dire alors qu’il n’avait pas ratifié mais
seulement signé le protocole de signature du Statut. La rédaction choisie
n'exclut donc pas, mais au contraire couvre, une déclaration faite dans les
conditions de celles du Nicaragua. En dehors de cette relation avec le
Statut de la Cour permanente de Justice internationale, la seule condition
exigée des déclarations est qu’elles soient « faites pour une durée qui n’est
pas encore expirée » (en français) ou «still in force » (en anglais). Les
Parties ont abondamment débattu de cette apparente divergence entre les
deux versions, de sa signification réelle et de la juste interprétation que la
Cour devrait retenir. Elles ont commenté, dans des sens contradictoires, les
arguments que la jurisprudence de la Cour, notamment dans l'affaire de
V Incident aérien du 27 juillet 1955 (Israël c. Bulgarie), pouvait, selon elles,
apporter à leurs thèses respectives.

29. La Cour tient en premier lieu à noter que c’est la première fois
qu’elle se trouve avoir à prendre position sur le point de savoir si une
déclaration n’ayant pas acquis force obligatoire du temps de la Cour
permanente de Justice internationale fait bien partie de celles qui peuvent
bénéficier de l’article 36, paragraphe 5, du Statut de la Cour internationale
de Justice. Dans l'affaire de Incident aérien du 27 juillet 1955, la question
qui se posait était tout autre : elle se ramenait au point de savoir si, à propos
d’un déclaration ayant incontestablement acquis force obligatoire du
temps de la Cour permanente de Justice internationale, l'effet de cette
déclaration pouvait être reporté sur la Cour internationale de Justice
quand cette déclaration avait été faite par un Etat qui n’était pas représenté
à la conférence de San Francisco et n’était devenu partie au Statut de la
Cour internationale de Justice que longtemps après la disparition de la
Cour permanente. Compte tenu de cette différence dans les questions en
litige, la Cour ne considère pas que sa décision dans l'affaire de 1’ Incident
aérien, quelle que soit sa pertinence à d’autres égards, lui fournisse des
éléments conduisant à des conclusions précises sur le point limité en
question ici. Tout au plus les débats auxquels a donné lieu l'affaire de
VIncident aérien amèneraient-ils à souligner que la séparabilité d’une
déclaration facultative et de son support institutionnel a été alors conçue
d'une manière particulièrement large par les Etats-Unis puisqu'ils ont
soutenu qu’une déclaration facultative (ayant force obligatoire) pouvait
avoir longtemps survécu à la disparition de la juridiction qu’elle concer-

17
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 406

nait. Or la présente affaire pose également un problème de séparabilité
puisqu'il s’agit de déterminer dans quelle mesure une déclaration faculta-
tive (sans force obligatoire) peut être séparée du support institutionnel
qu’elle aurait dû primitivement trouver pour être greffée sur un support
institutionnel nouveau.

30. Etant donc souligné que le problème posé est nouveau, la Cour
entend s’aider des considérations suivantes pour parvenir à sa solution :
Premièrement, il ne lui paraît pas possible de réaliser une conciliation des
deux textes de l’article 36, paragraphe 5, en considérant que les deux ver-
sions se réfèrent à des déclarations obligatoires (« binding »). Selon cette
interprétation, soutenue par les Etats-Unis, il conviendrait de lire l’ar-
ticle 36, paragraphe 5, comme s’il mentionnait des déclarations « binding ».
Le texte français, selon cette opinion, serait en fait l'équivalent de l'anglais
car logiquement il impliquerait que les déclarations dont la durée n’est pas
encore expirée sont exclusivement celles qui ont acquis un caractère
obligatoire. La Cour, pour sa part, considère qu’elle doit interpréter Par-
ticle 36, paragraphe 5, à partir des expressions qu’il utilise et parmi les-
quelles le mot « binding » ne figure pas. D’après les travaux préparatoires,
le mot «binding » n’a jamais été suggéré; s’il Pavait été pour le texte
anglais il ne fait pas de doute que les rédacteurs n’eussent jamais laissé
le texte français en l’état. D’autre part, la Cour ne pense pas que le texte
français implique que la durée non expirée soit celle d’un engagement
ayant valeur obligatoire. Sans doute est-il exact de faire valoir que, pour
qu’une durée se poursuive ou expire, il faut qu’un effet d'ordre juridique
ait pris naissance. Mais cet effet ne doit pas nécessairement être d’une na-
ture obligatoire. Une déclaration faite valablement sous l'empire de l’arti-
cle 36 du Statut de la Cour permanente de Justice internationale avait une
certaine valeur susceptible d’être préservée ou détruite et on peut fort bien
comprendre le texte français comme impliquant seulement cette valeur.

31. Deuxièmement, la Cour ne peut manquer d’être frappée par le fait
que la délégation française à la conférence de San Francisco a demandé
que l'expression « still in force » soit traduite, non pas par « encore en
vigueur », mais par les termes : « pour une durée qui n’est pas encore
expirée ». Compte tenu de l’excellente équivalence entre les expressions
«encore en vigueur » et « still in force », le choix délibéré de l’expression
« pour une durée qui n’est pas encore expirée » paraît dénoter une volonté
d’élargir le bénéfice de l’article 36, paragraphe 5, aux déclarations n’ayant
pas acquis force obligatoire. D’autres interprétations de cette proposition
ne sont pas à exclure, mais on notera que les expressions « encore en
vigueur » et « pour une durée qui n’est pas encore expirée » écarteraient
Pune et l’autre une déclaration, comme celle de la France, qui avait lié
auparavant l’Etat concerné mais était devenue caduque. On peut seule-
ment admettre que, pas plus que le texte français, le texte anglais n’exige
que les déclarations visées aient été faites par des Etats parties au Statut de
la Cour permanente de Justice internationale et qu’il ne fait pas état du
caractère obligatoire que devraient avoir les déclarations pour bénéficier
du régime institué par la disposition en question. En conséquence, la Cour

18
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 407

est d’avis que le texte anglais n’exclut nullement de manière expresse une
déclaration valide, de durée non expirée, émanant d’un Etat non partie au
protocole de signature du Statut de la Cour permanente de Justice inter-
nationale et n’ayant donc pas force obligatoire.

32. La Cour est donc amenée, avant d’arréter son interprétation, a
examiner dans quelle mesure les préoccupations générales ayant présidé a
la transmission des compétences de l’ancienne Cour à la nouvelle et défi-
nissant donc l’objet et le but des dispositions adoptées peuvent projeter
quelque lumière sur l'interprétation correcte du paragraphe en question.
Comme la Cour a déjà eu l’occasion de le dire dans l’affaire de Incident
aérien du 27 juillet 1955 (Israël c. Bulgarie), le souci essentiel des rédacteurs
du Statut de la Cour internationale de Justice a été de maintenir la plus
grande continuité possible entre la Cour permanente de Justice interna-
tionale et la Cour internationale de Justice. La Cour s’est exprimée ainsi :

« l'intention bien certaine qui a inspiré l’article 36, paragraphe 5, a été
de continuer ce qui existait, de maintenir les acceptations existantes,
d'éviter que la création d’une Cour nouvelle ne rendît caduc un
progrès accompli » (C1J. Recueil 1959, p. 145).

33. Dans la présente affaire les Parties, dans leurs écritures et en plai-
doirie, ont rappelé quelques témoignages de cette préoccupation générale,
par exemple le rapport à son gouvernement du président de la délégation
de la Nouvelle-Zélande à la conférence de San Francisco, où il était
souligné que le souci majeur avait été de « maintenir autant qu’il est pos-
sible le progrès vers la juridiction obligatoire ». Si, pour un ensemble de rai-
sons circonstancielles, il apparaissait nécessaire d’abolir l’ancienne Cour
et de lui substituer la nouvelle, au moins les délégués à la conférence de
San Francisco étaient-ils décidés à faire en sorte que cette opération ne se
traduise pas par un recul par rapport aux progrès accomplis dans la voie de
l'adoption d’un système de juridiction obligatoire. Dans ces conditions, la
question qui se pose est de savoir si cette préoccupation est de nature à
éclairer le présent problème d'interprétation de l’article 36, paragraphe 5.

34. A cet égard il est indéniable que la déclaration par laquelle un Etat
accepte la compétence obligatoire de la Cour existe, au sens plus haut
défini, et que toute déclaration de ce genre constitue un certain progrès
dans la voie de l'extension à l’ensemble du monde du système de règlement
judiciaire obligatoire des différends internationaux. Certes, ce progrès ne
s’est pas encore solidifié sous la forme d’un engagement ayant force obli-
gatoire, mais, pour autant, il n’est nullement négligeable. Rien ne permet
de dire que les rédacteurs du Statut entendaient revenir sur ce progrès-là et
le placer dans une catégorie l’opposant au progrès marqué par des décla-
rations ayant force obligatoire. Sans aucun doute leur objectif essentiel
était de sauvegarder celles-ci, mais intention d’annuler le progrès dont
témoigne une déclaration comme celle du Nicaragua cadrerait fort mal
avec leur souci général. Comme la Cour l’a dit dans la matière très voisine
des rapports existant pour ce qui est de la juridiction obligatoire conven-
tionnelle, il était « dela nature du compromis » (alors accepté par rapport à

19
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 408

l'idéal de juridiction obligatoire universelle) « que l’on vise à conserver le
maximum et non pas simplement une partie, même importante, de ces
rapports » (affaire de la Barcelona Traction, Light and Power Company,
Limited, CIJ. Recueil 1964, p. 32). En outre, si les rédacteurs fort
expérimentés du Statut avaient eu sur ce point une intention restric-
tive contrastant avec leur souci général, ils n’eussent pas manqué de la
traduire dans une rédaction fort différente de celle qu’ils ont en fait
adoptée.

35. Par contre la logique d’un système substituant une nouvelle Cour à
l'ancienne sans que la cause de la juridiction obligatoire en souffre aucu-
nement conduisait à faire produire à la ratification du nouveau Statut
exactement les effets qu’aurait produit la ratification du protocole de
signature de l’ancien, c’est-à-dire, dans le cas du Nicaragua, le passage de
l'engagement potentiel à l'engagement effectif. Le système général de la
dévolution des compétences entre l’ancienne Cour et la nouvelle tend donc
à conforter l'interprétation selon laquelle le bénéfice de l’article 36, para-
graphe 5, est assuré même aux déclarations n’ayant pas acquis antérieu-
rement force obligatoire. A cet égard, il ne faut pas oublier que le Nica-
ragua était représenté à la conférence de San Francisco et qu'il a dûment
signé et ratifié la Charte des Nations Unies. A l’époque, le consentement
donné par lui à la juridiction de la Cour en 1929 n’était pas encore devenu
pleinement effectif, faute de ratification du protocole de signature ; mais,
vu Pinterprétation donnée ci-dessus, la Cour peut appliquer au Nicaragua
ce qu’elle disait dans l’affaire de Incident aérien du 27 juillet 1955 :

« Le consentement au transfert à la Cour internationale de Justice
d’une déclaration acceptant la juridiction de la Cour permanente peut
être considéré comme effectivement donné par un Etat qui, représenté
à la Conférence de San Francisco, a signé et ratifié la Charte et a ainsi
accepté le Statut où figure l’article 36, paragraphe 5. » (C.J. Recueil
1959, p. 142.)

36. Cette conclusion relative à l'interprétation de l'article 36, para-
graphe 5, doit enfin être comparée à la conduite des Etats et des organes
internationaux par rapport à cette interprétation. À cet égard, un poids
particulier doit être attribué à ces publications officielles que sont l’4n-
nuaire de la Cour (depuis 1946-1947), les Rapports de la Cour à l’Assemblée
générale des Nations Unies (depuis 1968) et les recueils, édités chaque
année, des Signatures, ratifications, acceptations, adhésions, etc., relatives
aux conventions et accords multilatéraux pour lesquels le Secrétaire général
exerce les fonctions de dépositaire. La Cour constate que ces publications
ont toutes classé constamment, et depuis le début de leur parution, le
Nicaragua parmi les Etats ayant accepté la compétence obligatoire de la
Cour au titre de l’article 36, paragraphe 5, du Statut. Même si l'Annuaire de
la Cour contient, dans l'édition 1946-1947 et depuis l’édition 1955-1956,
une note rappelant certains faits relatifs à la ratification par le Nicaragua
du Statut de la Cour permanente de Justice internationale, cette publica-
tion n’est jamais revenue sur le classement attribué au Nicaragua et sur la

20
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 409

valeur obligatoire reconnue à sa déclaration de 1929 — de fait les Annuaires
citent le Nicaragua parmi les Etats « encore liés par » leurs déclarations en
vertu de l’article 36 du Statut de la Cour permanente (voir paragraphe 19
ci-dessus). Il en va de même pour le recueil du Secrétariat Signatures,
ratifications, acceptations, adhésions, etc. qui tire ses données, y compris
pour les notes de bas de page, de l Annuaire de la Cour. Quant aux rapports
de la Cour et à la publication du Secrétaire général, on sait qu'ils indiquent
de façon tout à fait catégorique que le Nicaragua a accepté la juridiction
obligatoire, même s’ils ne précisent pas la distinction entre les acceptations
faites en vertu de l’article 36, paragraphe 2, et celles simplement « consi-
dérées » comme telles.

37. La Cour n’entend pas faire jouer à ces publications un rôle qui serait
contraire à leur nature. Elle se borne à constater qu’elles témoignent d’une
certaine interprétation de l’article 36, paragraphe 5 (admettant la décla-
ration du Nicaragua au bénéfice de cet article), et du rejet d’une interpré-
tation contraire (refusant de classer le Nicaragua parmi les Etats bénéfi-
ciaires de cet article). Sans doute ce témoignage ne porte-t-il que sur le
résultat et non sur le raisonnement juridique qui y conduit. Mais l’inclu-
sion du Nicaragua dans la liste des Etats qui ont reconnu comme obliga-
toire la juridiction de la Cour internationale de Justice ou qui sont encore
liés par leur adhésion à la disposition facultative du Statut de la Cour
permanente de Justice internationale, dès la parution du premier Annuaire
de la Cour internationale de Justice {Annuaire 1946-1947), fait contraste
avec son exclusion de la liste des « Etats liés » (par la disposition facul-
tative) que l’on trouve dans le dernier rapport de la Cour permanente de
Justice internationale. Il est donc difficile d’échapper à la conclusion que
cette innovation trouve son fondement dans le fait qu’une déclaration
n'ayant pas force obligatoire, mais toujours valide et d’une durée non en-
core expirée, pouvait permettre l'application de l’article 36, paragraphe 5,
pour autant que l'Etat considéré, par sa ratification du Statut de la Cour
internationale de Justice, lui fournissait le support institutionnel qui lui
manquait jusque-là. A partir de ce moment, le Nicaragua eût été « lié » par
sa déclaration de 1929, et aurait pu, en pratique, figurer à bon droit dans la
même liste de l'Annuaire que les Etats qui étaient liés avant même l'entrée
en vigueur du Statut d’après-guerre.

38. L'importance de ce fait tient à la signification attribuable aux
conduites des Etats intéressés, lesquelles dépendent des témoignages ainsi
fournis par ces publications. Le point n’est pas que la Cour, dans sa
fonction administrative, a adopté une décision sur la situation du Nica-
ragua qui la lierait dans sa fonction judiciaire, puisqu'il est clair qu’il ne
saurait en être ainsi. Il est plutôt que les mentions relatives au Nicaragua
qui avaient été jugées appropriées ont constitué au fil des ans toute une
série de témoignages tout à fait officiels, publics, extrêmement nombreux
et étendus sur une période de presque quarante ans, et que par conséquent
les Etats intéressés, au premier rang desquels le Nicaragua, ont donc eu
tout loisir d'accepter ou de rejeter l'application ainsi proclamée de l’ar-
ticle 36, paragraphe 5, au cas de la déclaration nicaraguayenne de 1929,

21
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 410

39. Sans doute le Nicaragua n’a-t-il à aucun moment, d’après les infor-
mations soumises à la Cour, reconnu lui-même expressément qu’il était lié
par son acceptation de la compétence obligatoire de la Cour, mais il n’a pas
nié non plus l’existence de cet engagement. La Cour constate que le
Nicaragua, même si sa conduite dans l'affaire de la Sentence arbitrale
rendue par le roi d’Espagne le 23 décembre 1906 n’a pas été exempte
d’ambiguité, n’a jamais déclaré qu'il n’était pas lié par sa déclaration de
1929. Or, compte tenu de la nature publique et constante des affirmations
officielles portant sur l’engagement du Nicaragua selon le système de la
clause facultative, le silence du gouvernement de cet Etat ne peut s’inter-
préter que comme une acceptation du classement qui lui était ainsi attri-
bué. Il ne peut être supposé que ce gouvernement ait pu croire que son
silence aurait une valeur autre que celle d’un acquiescement. Du reste, la
Cour observe que si, dans une instance qui aurait été engagée contre lui a
un moment quelconque durant ces derniéres années, le Nicaragua avait
voulu contester que, par le jeu de l’article 36, paragraphe 5, il avait accepté
la compétence obligatoire, cette argumentation aurait probablement été
rejetée par la Cour. Or la compétence de la Cour à l’égard d’un Etat ne
dépend pas de la situation de défendeur ou demandeur que cet Etat occupe
dans la procédure. Si la Cour estime qu’elle aurait décidé que le Nicaragua
était lié dans une affaire où il aurait été le défendeur, elle doit conclure que
sa compétence est identiquement établie dans le cas où le Nicaragua est le
demandeur.

40. Quant aux Etats autres que le Nicaragua, y compris ceux qu’on peut
supposer les plus intéressés par la situation juridique de cet Etat au regard
de la compétence de la Cour, ils n’ont jamais contesté l'interprétation dont
témoignaient les publications des Nations Unies, c’est-à-dire l'admission
du Nicaragua au bénéfice de l’article 36, paragraphe 5. Pour autant que ces
Etats publiaient eux-mêmes des listes des Etats liés par la compétence
obligatoire de la Cour, ils ont inscrit le Nicaragua sur ces listes. Certes, la
Cour est bien consciente de ce que ces publications nationales ne font que
reproduire, sur le point considéré, celles des Nations Unies. Toutefois le
fait de les reproduire peut difficilement s’interpréter comme une objection
à l'interprétation ainsi donnée ; plutôt cette reproduction contribue-t-elle
à la généralité de l'opinion qui paraît avoir été nourrie par les Etats parties
au Statut quant à la manière dont l’article 36, paragraphe, s’appliquait au
Nicaragua.

41. Enfin la conviction des Etats à l'égard de la situation juridique du
Nicaragua relativement à la compétence obligatoire de la Cour peut res-
sortir des conséquences tirées par certains gouvernements quant à la pos-
sibilité d’attraire le Nicaragua devant la Cour ou de se soustraire à une
action intentée par lui. La Cour rappellera donc que le Honduras a pré-
senté sa requête dans l’affaire de la Sentence arbitrale rendue par le roi
d’Espagne le 23 décembre 1906 sur le double fondement du compromis de
Washington et de la déclaration d’acceptation de la clause facultative faite
par le Nicaragua. Enfin la Cour ne peut s'empêcher de penser que la lettre
des Etats-Unis en date du 6 avril 1984 paraît dénoter que les Etats-Unis,

22
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 411

comme les autres Etats, considéraient bien 4 cette date que le Nicaragua
était lié par la compétence de la Cour selon les termes de sa déclaration de
1929.

42. Ainsi la Cour est-elle parvenue à la conclusion que l’interprétation
de l’article 36, paragraphe 5, admettant le Nicaragua au bénéfice de ses
dispositions, a été confirmée par la conduite ultérieure des Parties au traité
en question, en l’occurrence le Statut. Toutefois la conduite des Etats qui a
été prise en considération se rapportait aux publications de la Cour et du
Secrétariat de l'Organisation des Nations Unies qui, comme on l’a vu au
paragraphe 37 ci-dessus, n’indiquent pas par quels motifs juridiques il est
conclu que le Nicaragua entre dans la catégorie des Etats aux déclarations
desquels l’article 36, paragraphe 5, s’appliquait. On pourrait être parti de
l’idée qu'il en était ainsi parce que le télégramme nicaraguayen du 29 no-
vembre 1929 portait en lui-même ratification du protocole de signature. Il
convient donc de relever que l’attitude du Nicaragua à l'égard des publi-
cations en question tend aussi à confirmer que la Cour a compétence en
vertu de Particle 36, paragraphe 2, du Statut, indépendamment de linter-
prétation et de l’effet du paragraphe 5 dudit article.

43. Le Nicaragua a en outre affirmé en fait que la validité de son
acceptation de la juridiction obligatoire de la Cour se fonde, de façon
autonome, sur le comportement des Parties. Cet argument repose sur l’idée
que le comportement du Nicaragua pendant une période de trente-huit
années constitue un consentement clair à être lié par la juridiction obliga-
toire de la Cour, car il équivaut à reconnaître que l’article 36, paragraphe 5,
du Statut s’applique à la déclaration nicaraguayenne de 1929. De même, le
comportement des Etats-Unis pendant une période de trente-huit années
constitue lui aussi la claire reconnaissance de la validité fondamentale de la
déclaration du Nicaragua de 1929 par le jeu de l’article 36, paragraphe 5,
du Statut. Les deux Parties ont donc reconnu qu'aucun défaut formel de la
ratification par le Nicaragua du protocole de signature du Statut de la Cour
permanente ne remettait en question la validité fondamentale de son
consentement à la juridiction obligatoire. La validité fondamentale de la
déclaration du Nicaragua comme acceptation de la juridiction obligatoire
est confirmée par une longue série de documents publics, par l'opinion
générale des Etats et par celle des publicistes qualifiés.

44. Les Etats-Unis objectent cependant que cette thèse nicaraguayenne
est, en définitive, inconciliable avec le Statut, en vertu duquel le consen-
tement à la juridiction doit se manifester d’une manière bien déterminée ;
un «titre de compétence indépendant », selon les termes du Nicaragua,
est tout simplement impossible. Le Statut définit les seules bases sur les-
quelles la Cour peut avoir compétence, dans les articles 36 et 37. Dans
le cas particulier de l’article 36, paragraphe 5, les Statuts des deux Cours
donnent aux Etats le moyen d’exprimer leur consentement, et le Nica-
ragua n’en a pas fait usage. Les Etats-Unis avancent ce qu’ils appellent des
considérations de principe d’une importance fondamentale : que la juri-
diction obligatoire, étant un engagement majeur, doit reposer sur une

23
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 412

manifestation de volonté de l'Etat d’une absolue clarté ; que la thèse du
Nicaragua introduit dans le système une incertitude intolérable ; et que
cette thèse implique le risque d’un consentement par le silence, avec toutes
les conséquences nuisibles qui en résulteraient. Les Etats-Unis contestent
aussi l'importance des publications et du comportement dont le Nicaragua
fait état à l'appui de sa thèse.

45. La Cour tient à souligner tout d’abord que, en ce qui concerne
Pexigence du consentement comme fondement de sa compétence et plus
particulièrement les formalités exigibles pour que ce consentement soit
exprimé conformément aux dispositions de l’article 36, paragraphe 2, du
Statut, la Cour s’est déjà exprimée, notamment dans l’affaire du Temple de
Préah Vihéar. Elle à alors indiqué que « la seule formalité prescrite est la
remise de l’acceptation au Secrétaire général des Nations Unies, confor-
mément au paragraphe 4 de l’article 36 du Statut » (C.1J. Recueil 1961,
p. 31).

46. La Cour doit se demander si les circonstances particuliéres dans
lesquelles s’est trouvé placé le Nicaragua l’amènent à adapter les conclu-
sions auxquelles elle était alors parvenue. En effet, la réalité du consen-
tement du Nicaragua à être lié par sa déclaration de 1929 est attestée, ainsi
qu’il a été dit plus haut, par l’absence de toute protestation contre la
situation juridique qui lui était attribuée par les publications de la Cour, du
Secrétaire général des Nations Unies et des principaux Etats. La question
qui se pose est donc de savoir si, pour réel que soit le consentement du
Nicaragua, la Cour peut admettre qu’il ait été valablement exprimé, même
dans l’hypothèse où la déclaration de 1929 serait sans valeur, étant donné
qu'aucune autre déclaration n’a été déposée par le Nicaragua depuis qu’il
est devenu partie au Statut de la Cour internationale de Justice. A cet
égard, la Cour constate que la situation du Nicaragua était tout à fait
unique. En effet ce sont les publications de la Cour elle-même (dès 1947, les
Annuaires, depuis 1968, les Rapports à l’Assemblée générale des Nations
Unies) et celles du Secrétaire général (en tant que dépositaire des décla-
rations en vertu du Statut de la Cour actuelle) qui affirmaient (et du reste
affirment encore aujourd’hui) que le Nicaragua s'était acquitté de la for-
malité en question. En objectant au Nicaragua qu’il aurait dû faire, dans le
cadre du nouveau Statut, une déclaration sur la base de l’article 36, para-
graphe 2, la Cour tiendrait donc rigueur à cet Etat d’avoir attribué aux
informations données sur ce point par la Cour et le Secrétaire général des
Nations Unies un poids qu’elles ne méritaient pas et en somme de les avoir
(à raison du patronage dont elles bénéficiaient) tenues pour plus fiables
qu’elles ne Pétaient en réalité.

47. La Cour reconnaît donc que le Nicaragua, du point de vue de
l’accomplissement de la formalité du dépôt d’une déclaration facultative, a
été mis dans une situation exceptionnelle, puisque les organes internatio-
naux habilités à connaître de telles déclarations affirmaient qu'il avait
accompli la formalité en question. La Cour en conclut que cette situation
exceptionnelle ne peut être sans conséquence sur ses exigences en matière
de formalités indispensables pour que le consentement d’un Etat à sa

24
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 413

compétence obligatoire soit valablement donné. Elle s’estime donc fondée
à admettre que, compte tenu de l’origine et de la généralité des affirmations
selon lesquelles le Nicaragua était lié par sa déclaration de 1929, l’acquies-
cement constant de cet Etat à ces affirmations constitue un mode valable
de manifestation de sa volonté de reconnaître la compétence obligatoire de
la Cour au titre de Particle 36, paragraphe 2, du Statut, et qu'en consé-
quence le Nicaragua est, vis-à-vis des Etats-Unis, un Etat acceptant « la
même obligation » au sens de cet article.

48. Les Etats-Unis maintiennent en outre que, même si le Nicaragua
était fondé par ailleurs à invoquer contre eux la juridiction de la Cour en
vertu de l’article 36, paragraphes 2 et 5, du Statut, son comportement à
l'égard des Etats-Unis durant de nombreuses années aurait pour effet de le
lui interdire. L’argument est que, ayant fait croire aux Etats-Unis qu'il
n'était pas lié par la juridiction obligatoire sous le régime de la clause
facultative, le Nicaragua se trouve empêché par estoppel d’invoquer la
juridiction obligatoire en vertu de cette clause à l'encontre des Etats-Unis.
Selon les Etats-Unis, depuis 1943 le Nicaragua les a constamment induits à
penser qu’il n’était pas lié par la clause facultative, et ils se sont fiés aux
indications ainsi fournies par le Nicaragua dans des cas où le fait était
important pour leur activité diplomatique.

49. Les Etats-Unis se sont fiés aux indications du Nicaragua dans les cas
suivants. En 1943 l'ambassadeur des Etats-Unis au Nicaragua a demandé
au ministre nicaraguayen des affaires étrangères si le protocole de signa-
ture du Statut de la Cour permanente avait été ratifié par le Nicaragua.
Selon une dépêche que l'ambassadeur a envoyée à Washington, il aurait été
trouvé trace d’un décret signé par le président du Nicaragua daté de juillet
1935 où mention était faite de l'approbation de la ratification par le Sénat
et la Chambre des députés, ainsi que d’une copie du télégramme envoyé
au Secrétariat de la Société des Nations le 29 novembre 1939 (voir para-
graphe 16 ci-dessus). Le décret stipulait qu’il entrerait en vigueur à la date
de sa publication dans La Gaceta. L’ambassadeur faisait part à son gou-
vernement de ce qui suit :

« Le ministre des relations extérieures m’informe que le décret n’a
jamais été publié dans La Gaceta. Il déclare en outre qu’il n’y a aucune
trace d’une transmission à Genève de l'instrument de ratification. Il
semble donc que les mesures législatives appropriées aient été prises
au Nicaragua pour approuver l’adhésion au protocole, mais que le
Nicaragua ne soit pas lié en droit par celui-ci, dans la mesure où il n’a
pas déposé son document officiel de ratification auprès de la Société
des Nations. »

D’après les Etats-Unis, la seule conclusion que les Etats-Unis et le Nica-

25
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 414

ragua pouvaient en tirer à l’époque était que le Nicaragua n’était pas lié par
la clause facultative, conclusion qui n’a jamais été infirmée.

50. D’autre part de 1955 à 1958 des contacts diplomatiques ont eu lieu
entre le Honduras, le Nicaragua et les Etats-Unis au sujet du différend qui,
par la suite, a été tranché par la Cour dans l'affaire de la Sentence arbitrale
rendue par le roi d’Espagne le 23 décembre 1906 (C.I.J. Recueil 1960, p. 192).
L’une des questions examinées en cette affaire était de savoir si le Hon-
duras était en droit dintroduire une instance contre le Nicaragua en
invoquant la déclaration de 1929 et l’article 36, paragraphe 5, du Statut, et
le Gouvernement du Honduras a fait appel aux bons offices du Gouver-
nement des Etats-Unis pour l’aider à la résoudre. Au cours d’une conver-
sation avec des fonctionnaires des Etats-Unis, le 21 décembre 1955, « il fut
fait mention du fait que la question n’avait jamais été posée à la Cour parce
que le Nicaragua n’avait jamais accepté de se soumettre à la juridiction
obligatoire » et l'ambassadeur du Nicaragua à Washington aurait « indi-
qué qu’un accord entre les deux pays devrait être conclu pour surmonter
cette difficulté », ce qui, pour les Etats-Unis, équivalait à reconnaître que
«le Nicaragua ne se considérait pas comme obligé » ; le 2 mars 1956,
l'ambassadeur aurait dit

«qu'il existe cependant des doutes sur la question de savoir si le
Nicaragua serait officiellement obligé de se soumettre à la juridiction
de la Cour internationale, car l'instrument de ratification de l’accep-
tation de la juridiction de la Cour n’a jamais été envoyé ».

Les Etats-Unis affirment s’être fiés aux indications données par le Nica-
ragua. Ils ont soumis à la Cour des documents à l’appui de leur thèse selon
laquelle leurs efforts diplomatiques reposaient entièrement sur l’idée que le
Nicaragua n’était pas partie à la clause facultative et font observer que,
devant l’éventualité d’une affaire qui l’opposerait au Honduras devant la
Cour, le Nicaragua s’est montré hostile à la juridiction obligatoire de cette
dernière. Le Nicaragua n’a pas répondu directement à l'argumentation des
Etats-Unis relative à l’estoppel, qui n’a été pleinement exposée que durant
la procédure orale ; toutefois la position du Nicaragua au sujet de son
attitude est, comme on l’a vu, que loin de s’être présenté comme n'étant pas
lié par la clause facultative, cet Etat a eu un comportement sans équivoque
dont il résultait au contraire qu’il consentait à être lié de la sorte.

51. Pour la même raison, la Cour n’a pas à s'arrêter longuement à la
thèse fondée sur l’estoppel. La Cour a conclu que le comportement du
Nicaragua, vu les circonstances très particulières dans lesquelles il s’ins-
crivait, revenait à manifester un consentement à être lié de façon telle qu'il
y avait là un mode valable d’acceptation de la juridiction (paragraphe 47
ci-dessus). I] est ainsi évident que la Cour ne peut considérer le rensei-
gnement obtenu par les Etats-Unis en 1943, ni les doutes exprimés en 1955
lors de contacts diplomatiques, comme suffisant à infirmer cette conclu-
sion, et encore moins à établir l’estoppel. La thèse du Nicaragua suivant
laquelle, depuis 1946, il s’est déclaré constamment soumis à la juridiction

26
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 415

de la Cour repose sur des preuves substantielles. De plus, et ainsi que la
Cour l’a souligné dans les affaires du Plateau continental de la mer du Nord
(C.LJ. Recueil 1969, p. 26), l’estoppel peut être inféré d’un comportement,
de déclarations, etc., d’un Etat qui n’auraient pas seulement attesté d’une
manière claire et constante l’acceptation par cet Etat d’un régime parti-
culier, mais auraient également amené un autre ou d’autres Etats, se
fondant sur cette attitude, à modifier leur position à leur détriment ou à
subir un préjudice. La Cour ne saurait considérer que l’invocation par le
Nicaragua de la clause facultative soit en aucune façon contraire à la bonne
foi ou à l’équité ; on ne peut pas dire non plus que le critère adopté dans les
affaires du Plateau continental de la mer du Nord vaille pour le Nicaragua, et
l’estoppel invoqué par les Etats-Unis d'Amérique ne lui est donc pas
applicable.

52. L’acceptation de la juridiction par les Etats-Unis que le Nicaragua
invoque est, comme indiqué plus haut, celle qui date du 14 août 1946. Mais
les Etats-Unis soutiennent qu’il faut également donner effet à la notifica-
tion de 1984, c’est-à-dire à la déclaration envoyée au Secrétaire général de
l'Organisation des Nations Unies le 6 avril 1984. Le Nicaragua admet que,
si cette déclaration était effective en tant que modification ou dénonciation
de la déclaration du 14 août 1946 opposable au Nicaragua à la date du
dépôt de la requête introduisant la présente instance (9 avril 1984), la Cour
n'aurait pas compétence pour connaître de l’affaire, du moins sur la base
de l’article 36, paragraphes 2 et 5, du Statut. Le Nicaragua affirme néan-
moins que la notification de 1984 est dépourvue d’effet parce que le droit
international ne prévoit aucune possibilité de modification unilatérale des
déclarations faites en vertu de l’article 36 du Statut de la Cour, à moins que
ce droit n’ait été expressément réservé.

53. Les Etats-Unis plaident que la notification de 1984 a pour effet de
modifier et non de dénoncer la déclaration de 1946. Ils font valoir que, bien
que leur déclaration de 1946 ne réserve pas expressément un droit de
modification (à la différence des déclarations faites en application de
l'article 36 par divers autres Etats), leur notification de 1984 modifie vala-
blement la déclaration de 1946 en suspendant temporairement le consen-
tement des Etats-Unis à ce que la Cour se prononce sur les demandes
formulées par le Nicaragua. Les Etats-Unis considèrent que les déclara-
tions faites en application de l’article 36 ont un caractère sui generis, ne
constituent pas des traités et ne sont pas régies par le droit des traités, que
les Etats ont le droit souverain d’assortir de réserves leur acceptation de la
juridiction obligatoire de la Cour, et qu’il y a là une caractéristique inhé-
rente au régime de la clause facultative, dont témoigne la pratique suivie et
développée par les Etats. Selon les Etats-Unis la Cour a reconnu l'existence
d’un droit inhérent et extrastatutaire de modifier les déclarations d’une
façon qui ne soit pas incompatible avec le Statut, à tout moment précédant

27
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 416

le dépôt d’une requête. Les Etats-Unis soulignent en outre que leur décla-
ration remonte à 1946 et que des changements radicaux sont intervenus
depuis lors dans la pratique des Etats pour ce qui est de la clause facul-
tative : vu cette évolution de la pratique, il est inéquitable et injustifié selon
eux de dénier le droit de modification à un Etat qui, dans une déclaration
aussi ancienne, ne se l’est pas réservé.

54. Le Nicaragua maintient en outre que la notification de 1984 peut
être interprétée comme visant à mettre fin à la déclaration de 1946 des
Etats-Unis et à y substituer en réalité une nouvelle déclaration, et qu’une
telle tentative est elle aussi inopérante. Ainsi qu'il est rappelé au para-
graphe 13 ci-dessus, la déclaration de 1946 devait demeurer en vigueur
« pour une durée de cinq ans et [rester] en vigueur de plein droit jusqu’à
l'expiration d’un délai de six mois à compter de la date où notification est
donnée de l’intention d’y mettre fin ». En conséquence, si la notification de
1984 était une dénonciation de la déclaration de 1946 (accompagnée ou
non, en fait, d’une déclaration revisée) elle ne pouvait prendre effet que
le 6 octobre 1984 et n’était donc pas en vigueur le 9 avril 1984, date du
dépôt de la requête du Nicaragua. Les deux Parties admettent apparem-
ment qu’une modification d’une déclaration qui ne prend effet qu’au
moment où la Cour est valablement saisie d’une affaire n’affecte pas la
compétence de la Cour, comme celle-ci l’a dit dans l'affaire Nottebohm :

« Une fois la Cour régulièrement saisie, la Cour doit exercer ses
pouvoirs tels qu'ils sont définis par le Statut. Après cela, l’échéance du
terme fixé pour l’une des déclarations sur lesquelles se fonde la
requête est un événement sans rapport avec l'exercice des pouvoirs
que le Statut confère à la Cour et que celle-ci doit exercer lorsqu'elle a
été régulièrement saisie et qu’il ne lui a pas été démontré, sur une autre
base, qu’elle est incompétente ou que la demande est irrecevable. »
(C.LJ. Recueil 1953, p. 122).

Le même raisonnement s’applique au retrait ou à la modification d’une
déclaration.

55. Les Etats-Unis répondent tout d’abord à cette assertion du Nica-
ragua que, par son libellé même, la notification de 1984 n’est pas une
« dénonciation », et que la clause de préavis de six mois ne joue donc pas.
Ils ajoutent que, même si l’on suppose, aux fins du raisonnement, que le
préavis de six mois s’applique à la notification de 1984, la modification que
cette lettre apporte à la déclaration n’en est pas moins valable à l'égard du
Nicaragua, même si elle ne l’est pas erga ommes. Comme on l’a vu plus haut
(paragraphe 53), l’un des arguments avancés par les Etats-Unis à propos de
leur déclaration de 1946 est que les Etats ont un droit souverain, inhérent et
extrastatutaire de modifier à tout moment les déclarations faites en appli-
cation de l’article 36, pour autant que la modification en question ne soit
pas incompatible avec le Statut. De même, la déclaration nicaraguayenne
de 1929 étant de durée indéfinie, et non illimitée, elle suppose un droit de
dénonciation immédiate, sans que le Nicaragua soit tenu à préavis. En
revanche, si les Etats-Unis ont intrinsèquement le droit de modifier uni-

28
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 417

latéralement leur déclaration, ils se sont engagés par la réserve figurant
dans leur déclaration de 1946 à ne dénoncer celle-ci que moyennant préavis
de six mois. Ils en concluent que le Nicaragua n’a pas accepté la « même »
obligation (au sens de l’article 36, paragraphe 2, du Statut) que les Etats-
Unis par leur clause de préavis de six mois et n’est donc pas fondé à leur
opposer cette clause. Les Etats-Unis affirment que les principes de la
réciprocité, de la mutualité et de légalité des Etats devant la Cour leur
permet d’exercer leur droit de dénonciation avec l'effet immédiat dont
bénéficiait implicitement le Nicaragua, nonobstant la clause de préavis de
six mois que comporte leur propre déclaration. Les Etats-Unis ne préten-
dent pas qu’ils pourraient exercer le même droit de dénonciation immé-
diate erga omnes ; ils soutiennent cependant qu’il leur est loisible de
l'exercer à l'égard du Nicaragua.

56. Le Nicaragua nie pour commencer que les déclarations faites en
application de l’article 36 soient toujours intrinsèquement dénonçables ;
l'opinion générale serait plutôt que les déclarations qui ne comportent
aucune clause de dénonciation restent indéfiniment en vigueur, sur une
base contractuelle ; la question de savoir dans quelle mesure il peut y être
mis fin est régie par les principes du droit des traités applicables aux liens
consensuels résultant du système de la clause facultative. Le Nicaragua
conclut que sa déclaration a été faite sans limite de durée et que rien
n'autorise, en droit, à la considérer comme susceptible de modification
unilatérale. D’après le Nicaragua la thèse selon laquelle il n’aurait pas
accepté la « même » obligation que les Etats-Unis est dénuée de tout
fondement. Pour ce qui est de la réciprocité, le Nicaragua conclut de son
examen de la doctrine que la réciprocité est par hypothèse inapplicable aux
délais eux-mêmes, par opposition aux réserves expresses du pouvoir de
modifier les déclarations ou d’y mettre fin, et qu’elle ne peut jouer qu’au
moment où un acte précis de modification ou de retrait est notifié en vertu
de telles réserves.

57. Le texte de la notification de 1984, par laquelle des changements
substantiels étaient apportés à la déclaration d'acceptation américaine de
1946, a été cité plus haut ; il constitue un élément important dans le
raisonnement de la Cour. La notification de 1984 présente deux aspects
marquants : d’une part elle énonce que la déclaration d’acceptation ne sera
pas applicable aux différends avec l’un quelconque des Etats de l’Amé-
rique centrale ou découlant d'événements en Amérique centrale ou s’y
rapportant ; de l’autre elle spécifie qu’elle prendra effet immédiatement,
nonobstant les termes de la déclaration de 1946, et restera en vigueur
pendant deux ans.

58. Le débat entre les Parties sur le point de savoir si la notification de
1984 doit être qualifiée de modification ou de retrait de la déclaration de
1946 paraît en fait ne tirer à aucune conséquence aux fins du présent arrêt.
À vrai dire cette notification vise à réaliser une dénonciation partielle et
temporaire, afin d’affranchir, avec effet immédiat, les Etats-Unis de Pobli-
gation de se soumettre à la juridiction de la Cour pour toute requête
concernant des différends avec des Etats centraméricains ou des différends

29
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 418

en rapport avec les événements d'Amérique centrale. Pendant la procédure
orale, le conseil des Etats-Unis a soutenu que la notification serait tout
aussi valide contre le Nicaragua, que la note soit considérée comme une
« modification » ou comme une « dénonciation » de la déclaration d’ac-
ceptation.

59. Les déclarations d'acceptation de la juridiction obligatoire de la
Cour sont des engagements facultatifs, de caractère unilatéral, que les
Etats ont toute liberté de souscrire ou de ne pas souscrire. L'Etat est libre
en outre soit de faire une déclaration sans condition et sans limite de durée,
soit de l’assortir de conditions ou de réserves. Il peut en particulier en
limiter effet aux différends survenant après une certaine date, ou spécifier
la durée pour laquelle la déclaration elle-même reste en vigueur ou le
préavis qu’il faudra éventuellement donner pour y mettre fin. Le caractère
unilatéral des déclarations n’implique pourtant pas que l'Etat déclarant
soit libre de modifier à son gré l'étendue et la teneur de ses engagements
solennels. Dans l’affaire des Essais nucléaires, la Cour s’est exprimée très
clairement à ce sujet :

«Il est reconnu que des déclarations revêtant la forme d’actes
unilatéraux et concernant des situations de droit ou de fait peuvent
avoir pour effet de créer des obligations juridiques. Des déclarations
de cette nature peuvent avoir et ont souvent un objet très précis.
Quand l'Etat auteur de la déclaration entend être lié conformément à
ses termes, cette intention confère à sa prise de position le caractère
d’un engagement juridique, l'Etat intéressé étant désormais tenu en
droit de suivre une ligne de conduite conforme à sa déclaration. »
(C.LJ. Recueil 1974, p. 267, par. 43 ; p. 472, par. 46.)

60. En fait les déclarations, bien qu’étant des actes unilatéraux, établis-
sent une série de liens bilatéraux avec les autres Etats qui acceptent la
même obligation par rapport à la juridiction obligatoire, en prenant en
considération les conditions, réserves et stipulations de durée. Dans l’éta-
blissement de ce réseau d'engagements que constitue le système de la
clause facultative, le principe de la bonne foi joue un rôle essentiel ; et la
Cour a souligné la nécessité de respecter, dans les relations internationales,
les règles de la bonne foi et de la confiance en des termes particulièrement
nets, encore une fois dans laffaire des Essais nucléaires :

« L’un des principes de base qui président à la création et à l’exé-
cution d'obligations juridiques, quelle qu’en soit la source, est celui de
la bonne foi. La confiance réciproque est une condition inhérente de
la coopération internationale, surtout à une époque où, dans bien des
domaines, cette coopération est de plus en plus indispensable. Tout
comme la règle du droit des traités pacta sunt servanda elle-même, le
caractère obligatoire d’un engagement international assumé par
déclaration unilatérale repose sur la bonne foi. Les Etats intéressés
peuvent donc tenir compte des déclarations unilatérales et tabler sur
elles ; ils sont fondés à exiger que Pobligation ainsi créée soit respec-
tée. » (Ibid, p. 268, par. 46 ; p. 473, par. 49.)

30
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 419

61. La question la plus importante qui se pose à propos de la notifica-
tion de 1984 est de savoir s’il était loisible aux Etats-Unis de ne tenir aucun
compte de la clause de préavis de six mois qu’ils avaient librement choisi
d'insérer dans leur déclaration de 1946. Ce faisant, ils avaient assumé une
obligation contraignante à l’égard des autres Etats parties au système de la
clause facultative. Les Etats-Unis ont certes le droit, inhérent à tout acte
unilatéral d’un Etat, de changer la teneur de leur déclaration ou d’y mettre
fin ; ils ont néanmoins assumé une obligation irrévocable à l'égard des
autres Etats qui acceptent la clause facultative, en déclarant formellement
et solennellement que tout changement semblable ne prendrait effet
qu'après l'expiration des six mois de préavis.

62. Les Etats-Unis ont fait valoir que la déclaration nicaraguayenne de
1929, étant d’une durée indéfinie, était dénonçable sans préavis ; en con-
séquence le Nicaragua n'avait pas accepté la « même obligation » qu’eux-
mêmes aux fins de l’article 36, paragraphe 2, et ne pouvait leur opposer la
clause de préavis de six mois. La Cour ne considère cependant pas que cet
argument autorise les Etats-Unis à passer outre à la clause de préavis
figurant dans leur déclaration de 1946. La notion de réciprocité porte sur
l'étendue et la substance des engagements, y compris les réserves dont ils
s’accompagnent, et non sur les conditions formelles relatives à leur créa-
tion, leur durée ou leur dénonciation. Il apparaît nettement que la réci-
procité ne peut être invoquée par un Etat pour ne pas respecter les termes
de sa propre déclaration, quel qu’en soit le champ d’application, les limites
ou les conditions. Pour reprendre les termes utilisés par la Cour dans
l'affaire de l’Interhandel :

« La réciprocité permet à l'Etat qui a accepté le plus largement la
juridiction de la Cour de se prévaloir des réserves à cette acceptation
énoncées par l’autre partie. Là s’arrête l’effet de la réciprocité. Elle ne
saurait autoriser un Etat, en l’espèce les Etats-Unis, à se prévaloir
d’une restriction dont l’autre partie, la Suisse, n’a pas affecté sa propre
déclaration. » (C.LJ. Recueil 1959, p. 23.)

Le maintien en vigueur de la déclaration des Etats-Unis pendant les six
mois de préavis est un engagement positif, découlant de la clause de durée,
mais la déclaration nicaraguayenne ne comporte quant à elle aucune
restriction expresse. Il est donc clair que les Etats-Unis ne peuvent pas
invoquer la réciprocité comme base de l'initiative qu’ils ont prise en pro-
cédant à la notification de 1984 par laquelle ils entendaient modifier la
teneur de leur déclaration de 1946. C’est au contraire le Nicaragua qui peut
leur opposer la clause de préavis de six mois — non pas, certes, au titre de la
réciprocité, mais parce qu’elle constitue un engagement faisant partie
intégrante de l’instrument où elle figure.

63. De plus, puisque les Etats-Unis entendaient, le 6 avril 1984, modi-
fier leur déclaration de 1946 avec un effet suffisamment immédiat pour
faire obstacle à la requête du 9 avril 1984, il faudrait, pour invoquer la

31
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 420

réciprocité, que la déclaration nicaraguayenne soit dénonçable sans préa-
vis. Or le droit de mettre fin immédiatement à des déclarations de durée
indéfinie est loin d’être établi. L’exigence de bonne foi paraît imposer de
leur appliquer par analogie le traitement prévu par le droit des traités, qui
prescrit un délai raisonnable pour le retrait ou la dénonciation de traités ne
renfermant aucune clause de durée. Puisque le Nicaragua n’a manifesté en
fait aucune intention de retirer sa propre déclaration la question de savoir
quel délai raisonnable devrait être respecté n’a pas à être approfondie : il
suffira d'observer que le laps de temps du 6 au 9 avril ne constitue pas un
« délai raisonnable ».

64. La Cour rappelle aussi que, dans des affaires antérieures où elle a eu
à considérer l’effet réciproque de déclarations faites en application de la
clause facultative, elle a déterminé si la « même obligation » existait au
moment de la saisine de la Cour, en comparant l'effet, à ce moment, des
dispositions, et notamment des réserves, figurant dans ces déclarations. La
Cour n’est pas convaincue qu'il serait approprié, ni possible, de chercher à
établir si un Etat contre lequel aucune action n’est encore entamée peut
s'appuyer sur la déclaration d’un autre Etat pour révoquer ou modifier ses
obligations avant que la Cour ne soit saisie. Les Etats-Unis attribuent à la
notion de réciprocité, consacrée par l’article 36 du Statut, en particulier ses
paragraphes 2 et 3, un sens différent de celui que lui donne la Cour selon
une jurisprudence constante. Cette jurisprudence confirme que l'existence
de la « même obligation » ne peut être déterminée que si deux parties sont
en cause et s'opposent sur un problème bien défini, condition qui ne peut
être remplie qu’une fois l’instance introduite. Dans l'affaire du Droit de
passage sur territoire indien, la Cour a souligné que :

« quand une affaire est soumise à la Cour, il est toujours possible de
déterminer quelles sont, à ce moment, les obligations réciproques des
Parties en vue de leurs déclarations respectives » (C.I.J. Recueil 1957,
p. 143),

et que :

« Il n’est pas nécessaire que « la même obligation » soit définie de
façon irrévocable au moment du dépôt de la déclaration d'acceptation
pour toute la durée de celle-ci. Cette expression signifie simplement
que, dans les rapports entre Etats qui adhèrent à la disposition facul-
tative, tous et chacun sont liés par les obligations identiques qui
existeraient à tout moment tant que l’acceptation les lie réciproque-
ment. » (/bid., p. 144.)

La coïncidence ou connexité de ces obligations reste donc fluide jusqu’au
dépôt d’une requête introductive d’instance. La Cour doit alors vérifier si,
à ce moment, les deux Etats ont accepté « la même obligation » par rapport

32
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 421

à l’objet du procès ; le fait qu'auparavant l’un ait eu plus que l’autre le droit
de modifier son obligation est sans incidence sur la question.

65. En résumé, la clause de préavis est une partie intégrante de la
déclaration américaine de 1946, dont elle est un élément important ; elle
introduit une condition qui doit être sans aucun doute respectée en cas de
retrait ou de modification. Par conséquent la notification de 1984 ne
saurait abolir l'obligation des Etats-Unis de se soumettre à la juridiction
obligatoire de la Cour internationale de Justice vis-à-vis du Nicaragua,
Etat acceptant la même obligation.

66. La conclusion qui vient d’être formulée dispense la Cour de se
prononcer sur un autre motif avancé par le Nicaragua pour démontrer que
la notification de 1984 est sans effet. Une acceptation de la juridiction
obligatoire de la Cour, étant régie à bien des égards par les principes du
droit des traités, ne peut, selon le Nicaragua, être souscrite ni modifiée par
une simple lettre du secrétaire d’Etat des Etats-Unis. Rappelant les dis-
positions de la Constitution des Etats-Unis relatives au pouvoir de con-
clure des traités, le Nicaragua affirme que, selon le droit des Etats-Unis, la
notification de 1984 est nulle, et qu’elle l’est également au regard des
principes du droit des traités, ayant été faite en violation manifeste d’une
règle de droit interne d’une importance capitale (voir l’article 46 de la
convention de Vienne sur le droit des traités). Toutefois, la Cour ayant
conclu que, en admettant même que la notification de 1984 soit valide et
effective à d’autres égards, son effet reste subordonné au préavis de six
mois stipulé en 1946, de sorte qu’elle est inapplicable en l’espèce, la
question de l'effet des procédures constitutionnelles internes sur sa validité
internationale n’a pas à être tranchée.

67. Reste à savoir si, bien que les effets de la déclaration américaine de
1946 ne soient pas suspendus à l’égard du Nicaragua par la notification de
1984, cette déclaration établit le nécessaire consentement des Etats-Unis à
la compétence de la Cour en la présente espèce, étant donné les réserves
qu’elle comporte. Plus précisément, les Etats-Unis ont invoqué la réserve c)
jointe à cette déclaration, qui stipule que l’acceptation par les Etats-Unis
de la juridiction obligatoire de la Cour ne s’applique pas aux

« disputes arising under a multilateral treaty, unless (1) all parties to
the treaty affected by the decision are also parties to the case before

33
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 422

the Court, or (2) the United States of America specially agrees to
jurisdiction ».

(« différends résultant d’un traité multilatéral, à moins que 1) toutes
les parties au traité que la décision concerne soient également parties à
Paffaire soumise à la Cour, ou que 2) les Etats-Unis d'Amérique
acceptent expressément la compétence de la Cour »). [Traduction du
Secrétariat de ’ Organisation des Nations Unies reproduite dans l’An-
nuaire de la Cour.]

Cette réserve sera ci-après dénommée, par commodité, la « réserve relative
aux traités multilatéraux ». À propos des deux autres réserves dont la
déclaration est assortie, il n’a pas été avancé que la réserve a), visant les
différends dont la solution est confiée à d’autres tribunaux, ait la moindre
pertinence en l’espèce. Pour ce qui est de la réserve b), qui exclut la
compétence en ce qui concerne les « différends relatifs à des questions
relevant essentiellement de la compétence nationale des Etats-Unis
d'Amérique, telle qu’elle est fixée par les Etats-Unis d'Amérique », les
Etats-Unis ont indiqué à la Cour qu’ils avaient décidé de ne pas invoquer
cette réserve, mais « sans préjudice de leur droit [de l’Jinvoquer ultérieu-
rement à propos de tout acte de procédure et de toute instance ou affaire
devant la Cour ».

68. Les Etats-Unis soulignent que le Nicaragua s’appuie dans sa requête
sur quatre traités multilatéraux, la Charte des Nations Unies, la charte de
l'Organisation des Etats américains, la convention de Montevideo du
26 décembre 1933 concernant les droits et devoirs des Etats et la conven-
tion de La Havane du 20 février 1928 concernant les droits et devoirs des
Etats en cas de luttes civiles. Dans la mesure où la Cour est ainsi saisie d’un
différend « résultant » de ces traités multilatéraux, et puisque les Etats-
Unis n’ont pas en l'espèce accepté expressément sa compétence, il est
allégué que la Cour ne pourrait exercer sa juridiction que si toutes les
parties aux traités affectées par une éventuelle décision de la Cour étaient
aussi parties à l'instance. D’après les Etats-Unis la raison d’être de leur
réserve relative aux traités multilatéraux est qu’elle protège les Etats-Unis
et les Etats tiers contre les effets inévitablement préjudiciables qu’aurait le
règlement judiciaire partiel d’un différend complexe intéressant plusieurs
parties. Soulignant que la réserve vise seulement les Etats « affected by » la
décision et non les Etats ayant un droit ou un intérêt d’ordre juridique dans
l'instance, les Etats-Unis concluent que les Etats parties aux quatre traités
multilatéraux précités qui seraient « affectés », juridiquement et concré-
tement, si la Cour faisait droit aux demandes qui lui sont soumises, sont
trois Etats d'Amérique centrale voisins du Nicaragua — le Honduras, le
Costa Rica et El Salvador.

69. Les Etats-Unis reconnaissent que la réserve relative aux traités
multilatéraux ne s’applique textuellement qu’aux « différends résultant
d’un traité multilatéral » et relèvent que, dans sa requête, le Nicaragua
affirme aussi que les Etats-Unis ont « violé ... des règles fondamentales du
droit international général et coutumier ». [ls n’en maintiennent pas moins

34
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 423

que toutes les demandes présentées dans la requête du Nicaragua sont hors
du champ de compétence de la Cour. Selon la thèse des Etats-Unis, les
demandes du Nicaragua portant sur de prétendues violations du droit
international général et coutumier ne font que reprendre ou paraphraser
ses demandes et allégations expressément fondées sur les traités multila-
téraux précités, le Nicaragua ayant déclaré, dans son mémoire même, que
son « argument fondamental » est que les Etats-Unis, par leur comporte-
ment, violent la Charte des Nations Unies et la charte de l'Organisation des
Etats américains. Les moyens de preuve relatifs au droit international
coutumier offerts par le Nicaragua consistent en des résolutions de PAs-
semblée générale qui ne font que réitérer ou éclairer le contenu de la
Charte, et Ja Cour ne pourrait statuer sur les demandes du Nicaragua
fondées sur le droit international général et coutumier sans interpréter et
appliquer la Charte des Nations Unies et la charte de Organisation des
Etats américains ; il s’ensuit que, puisque la réserve relative aux traités
multilatéraux interdit à la Cour de connaître des demandes fondées sur ces
traités, cette interdiction s'applique à toutes les demandes du Nicaragua.

70. Le Nicaragua affirme en revanche que, si l’on donne à la réserve
relative aux traités multilatéraux son interprétation exacte, en tenant
compte en particulier des travaux préparatoires qui ont amené le Sénat des
Etats-Unis à insérer la réserve dans le projet de déclaration de 1946, ladite
réserve ne peut faire obstacle à la compétence de la Cour sur aucun chef de
demande du Nicaragua. Selon le Nicaragua, le dossier montre que la
réserve est en fait purement surajoutée et qu’elle n'apporte aucune res-
triction à l'acceptation de la juridiction obligatoire par les Etats-Unis.
L’amendement par lequel la réserve fut introduite était conçu et a été
adopté pour répondre à une situation précise — une affaire opposant
plusieurs parties aux Etats-Unis, dans laquelle certaines parties n’auraient
pas accepté la juridiction obligatoire dela Cour. Le Nicaragua affirme, non
pas que la réserve est nulle et non avenue, mais que, si on la comprend bien,
elle apparaît comme une simple redondance. Rien à son avis dans la genèse
de la réserve ne vient étayer l'interprétation qu’en donnent les Etats-Unis,
laquelle instaurerait une règle absolument inapplicable en ce qu’elle exi-
gerait que l’on détermine dans quelles conditions un Etat qui n’est pas
partie à une affaire doit être considéré comme « affecté » par une décision
que la Cour n'aurait pas encore prise. Le Nicaragua soutient que les
intérêts supposés des Etats qui, selon les Etats-Unis, pourraient être tou-
chés par une décision dans la présente espèce sont, soit inexistants, soit
totalement hors du cadre d’une telle décision, et que les communications
que ces Etats ont adressées à la Cour n’établissent nullement qu'ils seraient
ainsi affectés.

71. De plus, le Nicaragua conteste que ses griefs fondés sur le droit
coutumier ne soient que la paraphrase de ses allégations de violation de la
Charte des Nations Unies, et il souligne que les mêmes faits peuvent
justifier plusieurs motifs distincts d’action en justice. En particulier, les
dispositions de la Charte des Nations Unies qui concernent l’usage de la
force par les Etats, si elles peuvent toujours être considérées à certaines fins

35
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 424

comme des dispositions conventionnelles, relèvent à présent du droit
international général, et leur application ne pose pas seulement la question
de l'interprétation d’un traité multilatéral. Le droit relatif à l'emploi de la
force ne se résume pas à la Charte ; dans la pratique des Etats, la respon-
sabilité d’un Etat à raison d’actes de violence peut être et est fréquemment
mise en cause sans que la Charte soit invoquée. Le Nicaragua en conclut
que, même si la réserve relative aux traités multilatéraux était pertinente ou
valide, elle demeurerait sans effet pour ce qui est des demandes du Nica-
ragua fondées sur le droit international coutumier.

72. La réserve relative aux traités multilatéraux figurant dans la décla-
ration des Etats-Unis présente diverses obscurités qui ont donné lieu à
commentaire depuis son adoption en 1946. On peut interpréter de deux
façons la condition suivant laquelle, pour que l’acceptation de la juridic-
tion obligatoire par les Etats-Unis ait effet, les Etats parties aux traités
multilatéraux concernés doivent être présents à l'instance devant la Cour.
Le texte de la réserve n’indique pas clairement si le terme « affected »
s'applique aux traités ou aux parties à ces derniers. Des réserves similaires
que l’on trouve dans certaines déclarations d’acceptation — comme celles
de l’Inde, d’El Salvador et des Philippines — mentionnent sans ambiguïté
aucune « toutes les parties » aux traités. Les mots « all parties to the treaty
affected by the decision » sont au centre des incertitudes actuelles. Les
Etats-Unis interprètent en la présente espèce la réserve comme s’appli-
quant aux Etats parties affectés par la décision de la Cour, et se bornent à
mentionner l’autre interprétation, selon laquelle c’est le traité qui est
« affected », de sorte qu’il faudrait, 4 plus forte raison, que toutes les
parties au traité participent à l’instance. H n’y a donc pas lieu d’examiner
cette seconde interprétation. La thèse des Etats-Unis vise directement El
Salvador, le Honduras et le Costa Rica, Etats voisins du Nicaragua, qui
seraient prétendument touchés par la décision de la Cour.

73. On notera tout d’abord que la réserve relative aux traités multila-
téraux ne saurait empécher la Cour de statuer sur toutes les demandes du
Nicaragua puisque celui-ci, dans sa requéte, ne limite pas ses griefs aux
seules violations des quatre conventions multilatérales susmentionnées
(paragraphe 68). Au contraire, il invoque un certain nombre de principes
du droit international général et coutumier qui, d’après la requête, auraient
été violés par les Etats-Unis. La Cour ne peut rejeter les demandes nica-
raguayennes fondées sur les principes du droit international général et
coutumier au seul motif que ces principes sont repris dans les textes des
conventions invoquées par le Nicaragua. Le fait que les principes susmen-
tionnés, et reconnus comme tels, sont codifiés ou incorporés dans des
conventions multilatérales ne veut pas dire qu’ils cessent d’exister et de
s'appliquer en tant que principes de droit coutumier, même à l’égard de
pays qui sont parties auxdites conventions. Des principes comme ceux du
non-recours à Ja force, de la non-intervention, du respect de l’indépen-
dance et de l'intégrité territoriale des Etats et de la liberté de navigation
conservent un caractère obligatoire en tant qu’éléments du droit interna-
tional coutumier, bien que les dispositions du droit conventionnel aux-

36
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 425

quelles ils ont été incorporés soient applicables. I] s'ensuit que, puisque la
Cour n’est pas uniquement saisie en l'espèce de la violation des disposi-
tions des conventions multilatérales invoquées, la réserve relative aux
traités multilatéraux insérée dans la déclaration des Etats-Unis de 1946 ne
permettrait pas, de toute façon, de rejeter la demande.

74. Il convient d’abord de relever que les trois Etats susmentionnés ont
fait des déclarations d'acceptation de la juridiction obligatoire de la Cour
et qu’ils sont libres à tout moment, sur la base de l’article 36, paragraphe 2,
de saisir la Cour d’une requête introductive d’instance contre le Nicaragua
— Etat lui aussi lié par la juridiction obligatoire de la Cour en vertu d’une
déclaration faite sans condition et sans limite de durée —, s'ils pensent
pouvoir être affectés par la décision future de la Cour. De plus, il leur est
aussi loisible de recourir aux procédures incidentes de l'intervention en
vertu des articles 62 et 63 du Statut, dont la seconde a été déjà utilisée sans
succès par El Salvador pendant la présente phase juridictionnelle de l’ins-
tance, et à laquelle il pourrait avoir recours à nouveau lors de la phase au
fond. On ne peut donc soutenir que ces Etats seraient désarmés contre les
éventuels effets d’une décision de la Cour ni qu’ils auraient besoin d’être
protégés par la réserve des Etats-Unis relative aux traités multilaté-
Taux.

75. La déclaration des Etats-Unis emploie le terme « affected » sans
préciser qui aura à décider si les Etats envisagés sont, ou ne sont pas,
affectés. Les Etats eux-mêmes auraient le choix entre engager une action
ou intervenir pour protéger leurs intérêts, pour autant que l’article 59 du
Statut ne les protège pas déjà. Quant à la Cour, ce n’est qu’à partir du
moment où les grandes lignes de son arrêt se dessineraient qu’elle pourrait
déterminer quels Etats seraient « affectés ». Ainsi, dans l’hypothèse où la
Cour déciderait de rejeter la requête du Nicaragua sur la base des faits
allégués, aucun Etat tiers ne pourrait se dire « affecté ». Il est certain que la
détermination des Etats « affectés » ne peut être laissée aux parties ; c’est à
la Cour d’en décider.

76. En tout état de cause c’est là une question qui touche des points de
substance relevant du fond de l'affaire : de toute évidence, la question de
savoir quels Etat pourraient être « affectés » par la décision au fond n'est
pas en soi juridictionnelle. Bien que la décision de consacrer la présente
phase à l’examen des questions d’ordre juridictionnel ait été prise par la
Cour dans son ordonnance du 10 mai 1984 sans que les Etats-Unis aient
soulevé d’exception préliminaire formelle, il convient d’examiner les
moyens avancés par les Etats-Unis pour prouver le défaut de compétence
allégué à la lumière des dispositions procédurales relatives à de telles
exceptions. Cela étant, et puisqu'il n’est plus possible d’ordonner la jonc-
tion des exceptions préliminaires au fond depuis la revision du Règlement
de 1972, la Cour n’a d’autre choix que d’appliquer l’article 79, para-
graphe 7, de son Règlement actuel, et de déclarer que l’objection tirée de la
réserve relative aux traités multilatéraux figurant dans la déclaration d’ac-
ceptation des Etats-Unis n’a pas, dans les circonstances de l'espèce, un
caractère exclusivement préliminaire et qu’en conséquence rien ne s’op-

37
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 426

pose à ce que la Cour connaisse de l’instance introduite par le Nicaragua
dans sa requête du 9 avril 1984.

77. Etant parvenue à cette conclusion sur la réserve des Etats-Unis
relative aux traités multilatéraux, la Cour doit maintenant examiner l’autre
base de compétence invoquée par le Nicaragua, bien qu’elle soit à première
vue plus étroite dans sa portée que la compétence résultant des déclara-
tions faites par les deux Parties en vertu de la clause facultative. Ainsi qu’il
est rappelé aux paragraphes | et 12 ci-dessus, pour établir la compétence le
Nicaragua se fondait exclusivement dans sa requête sur les déclarations
des Parties acceptant la juridiction obligatoire de la Cour, alors que dans
son mémoire il invoque aussi, à titre complémentaire, un traité d’amitié, de
commerce et de navigation de 1956 entre lui-même et les Etats-Unis. Etant
donné que la réserve relative aux traités multilatéraux n’affecte manifes-
tement pas la compétence de la Cour en vertu du traité de 1956, il convient
de s’assurer de l’existence de cette compétence, aussi limitée soit-elle.

78. Les Etats-Unis s'opposent à ce que le Nicaragua fasse ainsi état
d’une base de compétence qui n’a pas été indiquée dans la requête intro-
ductive d’instance, au motif que, dans les actions introduites par requête, la
compétence de la Cour est fondée sur les moyens de droit qui y sont
spécifiés. Selon les Etats-Unis, un demandeur n’est pas autorisé, dans la
suite de la procédure, à fonder la compétence sur des moyens de droit dont
il était censé avoir connaissance à la date du dépôt de sa requête. Le
Nicaragua, ayant indiqué dans sa requête (par. 26) qu'il se réservait le droit
de modifier ultérieurement celle-ci, fait état de cette réserve pour ajouter
une autre base de compétence ; les Etats-Unis répondent à cela que cette
réserve est sans effet, car elle ne saurait changer les prescriptions du Statut
et du Règlement de la Cour.

79, Le Nicaragua n’a rien opposé à l’affirmation des Etats-Unis selon
laquelle il n’est pas possible d’invoquer tardivement le traité de 1956. Au
cours de la procédure orale, l’agent du Nicaragua s’est borné à indiquer
que, pour respecter les directives de concision de la Cour, le Nicaragua
s’abstenait de développer dans les plaidoiries présentées en son nom un
certain nombre d'arguments exposés dans le mémoire, mais qu’il n’y
renongait pas pour autant. L'agent a déclaré que ie Nicaragua maintenait
que le traité de 1956 constitue une base subsidiaire de compétence de la
Cour en la présente espèce, et les conclusions finales du Nicaragua repren-
nent indirectement la conclusion D du mémoire de cet Etat, affirmant la
compétence sur la base du traité.

80. La Cour considère que le fait de ne pas avoir invoqué le traité de
1956 comme titre de compétence dans la requête n’empéche pas en soi de
s'appuyer sur cet instrument dans le mémoire. La Cour devant toujours
s'assurer de sa compétence avant d’examiner une affaire au fond, il est

38
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 427

certainement souhaitable que « les moyens de droit sur lesquels le deman-
deur prétend fonder la compétence de la Cour » soient indiqués dans les
premiers stades de la procédure, et l’article 38 du Règlement spécifie qu'ils
doivent l'être « autant que possible » dans la requête. Un autre motif de
compétence peut néanmoins être porté ultérieurement à l'attention de la
Cour, et celle-ci peut en tenir compte à condition que le demandeur ait
clairement manifesté l’intention de procéder sur cette base (Certains
emprunts norvégiens, C.I.J. Recueil 1957, p. 25), à condition aussi que le
différend porté devant la Cour par requête ne se trouve pas transformé en
un autre différend dont le caractére ne serait pas le méme (Société com-
merciale de Belgique, C.P.J_I. série A/ B n° 78, p. 173). Ces deux conditions
sont satisfaites en l’espèce.

81. L’article XXIV, paragraphe 2, du traité d'amitié, de commerce et de
navigation entre les Etats-Unis d’ Amérique et le Nicaragua, signé à Mana-
gua le 21 janvier 1956, est ainsi conçu :

« Tout différend qui pourrait s’élever entre les parties quant à
l'interprétation ou à l’application du présent traité et qui ne pourrait
pas être réglé d’une manière satisfaisante par la voie diplomatique
sera porté devant la Cour internationale de Justice, à moins que
les parties ne conviennent de le régler par d’autres moyens paci-
fiques. »

Ce traité est entré en vigueur le 24 mai 1958, date de l’échange des ins-
truments de ratification ; et a été enregistré par les Etats-Unis au Secré-
tariat de l'Organisation des Nations Unies le 11 juillet 1960. Des dispo-
sitions comme celles de l’article XXIV, paragraphe 2, sont très courantes
dans les traités bilatéraux d’amitié ou d’établissement ; en acceptant une
telle clause, les parties entendent clairement se réserver le droit de s’adres-
ser unilatéralement à la Cour si elles ne conviennent pas de recourir à un
autre mode de règlement pacifique (voir Personnel diplomatique et consu-
laire des Etats-Unis à Téhéran, C.I.J. Recueil 1980, p. 27, par. 52). En la
présente espèce, les Etats-Unis ne contestent ni que le traité soit en vigueur,
ni que l’article XXIV puisse de façon générale être source de compétence
pour la Cour ; mais ils affirment que, si la base de compétence est limitée
au traité, le fait que la requête du Nicaragua ne formule aucun grief fondé
sur son éventuelle violation a pour corollaire que la Cour n’est régulière-
ment saisie d’aucune demande sur laquelle elle puisse statuer. Pour que le
Nicaragua établisse la compétence de la Cour dans la présente espèce sur la
base du traité, il doit prouver l’existence d’un rapport raisonnable entre ce
traité et les demandes présentées à la Cour ; mais, selon les Etats-Unis,
c'est ce que le Nicaragua n’est pas en mesure de faire. En outre, les
Etats-Unis rappellent que l’article XXIV se rapporte à tout différend « qui
ne pourrait pas être réglé d’une manière satisfaisante par la voie diplo-
matique » et soutiennent qu’une tentative de règlement par cette voie est
donc une condition préalable à la saisine de la Cour. Puisque, selon eux, le
Nicaragua n’a jamais seulement soulevé, dans ses entretiens avec les Etats-

39
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 428

Unis, la question de l'application du traité aux allégations de fait ou de
droit contenues dans sa requête, ni de l’interprétation dudit traité à cet
égard, il n’a pas satisfait aux conditions stipulées dans le traité même pour
faire jouer la clause compromissoire.

82. Dans son mémoire, le Nicaragua fait valoir que le traité de 1956 a été
et est violé du fait des activités militaires et paramilitaires des Etats-Unis
au Nicaragua et contre lui dont la requête fait la description ; en particulier
ces activités violeraient directement les articles suivants du traité :

L'article XIX, selon lequel il y aura liberté de commerce et de navigation
et les navires de l’une des deux parties pourront librement « se rendre avec
leur cargaison dans tous les ports, mouillages et eaux de cette autre partie
qui sont ouverts au commerce international et à la navigation internatio-
nale » et bénéficieront, dans les ports, les mouillages et Les eaux, du trai-
tement national et du traitement de la nation la plus favorisée.

L'article XIV, qui empêche de restreindre ou d'interdire l'importation
d'un produit de l’autre partie ou l’exportation d’un produit destiné aux
territoires de l’autre partie.

L'article XVII, qui interdit les mesures de caractère discriminatoire
ayant pour effet d'empêcher directement ou indirectement les importa-
teurs ou les exportateurs de produits originaires de l’un ou l’autre pays
d'assurer lesdits produits contre les risques maritimes auprès des compa-
gnies de Pune ou l'autre partie.

L'article XX, qui garantit la liberté de transit à travers les territoires de
chacune des deux parties.

L'article premier, en vertu duquel chacune des deux parties accordera, en
tous temps, un traitement équitable aux nationaux et aux sociétés de l’autre
partie, ainsi qu’à leurs biens, entreprises et autres intérêts.

83. Vu ces dispositions du traité de 1956, et notamment celles de l’ar-
ticle XIX, prévoyant la liberté de commerce et de navigation, et les men-
tions de la paix et de l’amitié que l’on trouve dans le préambule, il n’est pas
douteux que, dans les circonstances où le Nicaragua a présenté sa requête à
la Cour et d’après les faits qui y sont allégués, il existe un différend entre les
Parties, notamment quant à « l'interprétation ou à l'application » du traité.
Il est clair aussi que ce différend « ne pourrait pas être réglé d’une manière
satisfaisante par la voie diplomatique » au sens de l’article XXIV du traité
de 1956 (voir Personnel diplomatique et consulaire des Etats-Unis à Téhéran
C.L.J. Recueil 1980, p. 26-28, par. 50-54). De l’avis de la Cour, parce qu’un
Etat ne s’est pas expressément référé, dans des négociations avec un autre
Etat, à un traité particulier qui aurait été violé par la conduite de celui-ci, il
n’en découle pas nécessairement que le premier ne serait pas admis à
invoquer la clause compromissoire dudit traité. Les Etats-Unis savaient
avant l'introduction de la présente instance que le Nicaragua affirmait que
leur comportement constituait une violation de leurs obligations interna-
tionales ; ils savent maintenant qu’il leur est reproché d’avoir violé des
articles précis du traité de 1956. Il n’y aurait aucun sens à obliger main-

40
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 429

tenant le Nicaragua à entamer une nouvelle procédure sur la base du traité
— ce qu’il aurait pleinement le droit de faire. Pour citer la Cour perma-
nente :

« La Cour ne pourrait s'arrêter à un défaut de forme qu’il dépen-
drait de la seule Partie intéressée de faire disparaître » (Certains
intérêts allemands en Haute-Silésie polonaise, compétence, arrêt n° 6,
1925, C.PJ.I. série A n° 6, p. 14.)

En conséquence la Cour conclut que, dans la mesure où les demandes
formulées dans la requête du Nicaragua révèlent l'existence d’un différend
sur l'interprétation ou application des articles du traité de 1956 mention-
nés au paragraphe 82, la Cour a compétence pour en connaître en vertu de

ce traité.
*

* *

84. La Cour en vient maintenant à la question de la recevabilité de Ja
requête du Nicaragua. Les Etats-Unis d'Amérique ont soutenu dans leur
contre-mémoire que la requête du Nicaragua est irrecevable pour cinq
motifs distincts dont chacun, disent-ils, suffit à établir Pirrecevabilité, que
ce soit à titre d’empé&chement à statuer ou en raison de la « nécessité de se
montrer prudent pour protéger l’intégrité de la fonction judiciaire ». Cer-
tains de ces motifs étaient en fait exposés en des termes donnant à penser
qu’il s'agissait plus de questions de compétence ou de juridiction que de
recevabilité ; toutefois leur classement à cet égard ne paraît pas être d’une
importance décisive. La Cour va examiner ces motifs ; mais, pour plus de
clarté, il y aura avantage à rappeler d’abord brièvement sur quelles allé-
gations le Nicaragua fonde les demandes qu’il présente contre les Etats-
Unis.

85. Dans sa requête introductive d’instance, le Nicaragua affirme que:

« Les Etats-Unis d’Ameérique font usage de la force militaire contre
le Nicaragua et interviennent dans les affaires intérieures de ce pays
en violation de sa souveraineté, de son intégrité territoriale et de son
indépendance politique ainsi que des principes les plus fondamentaux
et les plus universellement reconnus de droit international. Les Etats-
Unis ont créé une « armée » de plus de 10 000 mercenaires ... les ont
installés dans plus de dix camps de base au Honduras, le long de la
frontière avec le Nicaragua, les ont entraînés, payés, équipés en armes,
pourvus de munitions, de nourriture et de médicaments et ont dirigé
leurs attaques contre des objectifs humains et économiques à l’inté-
rieur du Nicaragua »,

et que le Nicaragua a subi et continue de subir les cruelles conséquences de
ces activités. Leur but serait de

« harceler et déstabiliser le Gouvernement du Nicaragua, pour qu'il
soit finalement renversé ou, du moins, contraint de changer ses poli-
tiques intérieure et étrangère qui déplaisent aux Etats-Unis ».

41
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 430

86. Le premier motif d’irrecevabilité invoqué par les Etats-Unis est que
le Nicaragua n’a pas cité devant la Cour certaines parties, dont la présence
et la participation seraient indispensables pour la protection de leurs droits
et pour le règlement des questions soulevées dans la requête. Les Etats-
Unis affirment tout d’abord que, pour statuer sur la requête du Nicaragua,
la Cour devrait nécessairement se prononcer sur les droits et obligations
d’autres Etats, notamment ceux du Honduras, qui, selon le Nicaragua,
aurait permis que son territoire serve de point de départ à l'emploi illicite
de la force contre le Nicaragua. De plus, pour statuer sur les demandes du
Nicaragua il faudrait nécessairement se prononcer sur les droits des Etats
tiers quant aux mesures qu’ils prennent, conformément à l’article 51 de la
Charte des Nations Unies, pour se protéger contre l’emploi illicite de la
force par le Nicaragua. Les Etats-Unis affirment en second lieu que c’est
un principe fondamental de la jurisprudence de la Cour que celle-ci ne peut
statuer sur les droits et obligations des Etats sans leur consentement exprès
et sans qu'ils participent à l'instance. Le Nicaragua conteste qu'il soit
contraire à la pratique de la Cour de laisser poursuivre une instance en
l'absence des « parties indispensables » et souligne que, dans la présente
espèce, le Nicaragua exerce une action contre les seuls Etats-Unis, et non
contre tel ou tel Etat absent, si bien qu’il n’est pas demandé a la Cour
d'exercer sa juridiction à l'égard d’un tel Etat. La requête du Nicaragua ne
met pas en cause le droit d'El Salvador de recevoir une aide, militaire ou
économique, des Etats-Unis ou de toute autre source. Les Etats-Unis
avancent également, comme autre considération en faveur de l’indispen-
sable participation des Etats tiers, l’argument suivant lequel, dans ce
domaine, les faits relatifs aux activités entreprises par ces Etats ou contre
eux peuvent ne pas être en la possession ou à la disposition d’une Partie. Le
Nicaragua renvoie à ce propos aux pouvoirs que confèrent à la Cour
l'article 44 de son Statut et l’article 66 de son Règlement, et fait observer
qu’il serait de l'intérêt des Etats tiers de fournir aux Etats-Unis toute
donnée de fait en leur possession.

87. Le même argument avait déjà été avancé au stade des mesures
conservatoires par les Etats-Unis, qui avaient alors soutenu que :

« les autres Etats d'Amérique centrale ont fait savoir que la demande
du Nicaragua en indication de mesures conservatoires mettait direc-
tement en jeu leurs droits et leurs intérêts, et que l'indication de telles
mesures ferait obstacle aux négociations de Contadora. Ces autres
Etats d'Amérique centrale sont des parties indispensables, en l’ab-
sence desquelles la Cour ne saurait véritablement statuer. » (C_IJ.
Recueil 1984, p. 184, par. 35.)

Les Etats-Unis visaient alors les communications adressées à la Cour par
les Gouvernements du Costa Rica et d’El Salvador et un message télex
adressé au Secrétaire général de l'Organisation des Nations Unies par le
Gouvernement du Honduras, qui, d’après les Etats-Unis, « montrent clai-
rement que les demandes du Nicaragua sont inextricablement liées aux

42
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 431

droits et aux intérêts d’autres Etats » ; les Etats-Unis ajoutaient que
« toute décision d’indiquer les mesures conservatoires demandées ou toute
décision au fond porterait nécessairement atteinte aux droits des Etats non
parties à l'instance » (ibid). Il faut toutefois souligner qu’aucune des
communications émanant des trois Etats mentionnés par les Etats-Unis
n'indiquait une intention d'intervenir dans l'instance pendante devant la
Cour entre le Nicaragua et les Etats-Unis d'Amérique, et que l’un d’eux (le
Costa Rica) spécifiait que sa communication ne devait pas être considérée
comme révélant une telle intention. Bien entendu El Salvador a cherché à
intervenir par la suite.

88. Il ne fait pas de doute que, quand les circonstances l’exigent, la Cour
déclinera l’exercice de sa compétence, comme elle l’a fait dans l’affaire de
l’Or monétaire pris à Rome en 1943, lorsque les intérêts juridiques d’un Etat
qui n’est pas partie à l'instance « seraient non seulement touchés par une
décision, mais constitueraient l’objet même de ladite décision » (C.L.J.
Recueil 1954, p. 32). En revanche lorsque des prétentions d’ordre juridique
sont formulées par un demandeur contre un défendeur dans une instance
devant la Cour et se traduisent par des conclusions, la Cour, en principe, ne
peut que se prononcer sur ces conclusions, avec effet obligatoire pour les
parties et pour nul autre Etat, en vertu de l’article 59 du Statut. Comme la
Cour Pa déjà indiqué (au paragraphe 74 ci-dessus), les autres Etats qui
pensent pouvoir être affectés par la décision ont la faculté d'introduire une
instance distincte ou de recourir à la procédure de l'intervention. Dans le
Statut comme dans la pratique des tribunaux internationaux, on ne trouve
aucune trace d’une règle concernant les « parties indispensables » comme
celle que défendent les Etats-Unis, qui ne serait concevable que parallè-
lement à un pouvoir, dont la Cour est dépourvue, de prescrire la partici-
pation à l'instance d’un Etat tiers. Les circonstances de l'affaire de l’Or
monétaire marquent vraisemblabiement la limite du pouvoir de la Cour de
refuser d’exercer sa juridiction ; aucun des pays mentionnés en la présente
espèce ne peut être considéré comme étant dans la même situation que
l’Albanie dans cette affaire, au point que sa présence serait véritablement
indispensable à la poursuite de la procédure.

*

89. Le deuxième argument invoqué par les Etats-Unis contre la rece-
vabilité de la requéte est que chacune des allégations du Nicaragua ne fait
que reformuler et réaffirmer une seule et unique affirmation fondamentale,
a savoir que les Etats-Unis font un usage illicite de la force armée qui
constitue une menace contre la paix, une rupture de la paix ou un acte
d’agression contre le Nicaragua, ce qui reléve de la compétence d’autres
organes, et plus particulièrement du Conseil de sécurité des Nations Unies,
en vertu de la Charte et de la pratique. Toute allégation de cette nature est
du ressort des organes politiques de l'Organisation pour examen et déci-
sion ; les Etats-Unis citent à ce propos l’article 24 de la Charte, qui confère
au Conseil de sécurité « la responsabilité principale du maintien de la paix

43
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 432

et de la sécurité internationales ». Les dispositions de la Charte relatives à
l'emploi de la force armée n’admettent nullement la possibilité d’un règle-
ment judiciaire, par opposition au règlement politique. En vertu de l’ar-
ticle 52 de la Charte, la responsabilité du maintien de la paix et de la
sécurité internationales est également confiée à des accords ou organismes
régionaux et, d’après les Etats-Unis, le processus de Contadora est préci-
sement le genre d’accord ou d’organisme régional qu’envisage cet article.

90. Le Nicaragua fait valoir que l'argumentation des Etats-Unis ne tient
pas compte de la distinction fondamentale entre l’article 2, paragraphe 4,
de la Charte, où est posée l'obligation de s’abstenir de recourir à la menace
ou à l'emploi de la force, et l’article 39 qui instaure un processus politique.
La responsabilité conférée au Conseil de sécurité par l’article 24 de la
Charte en matiére de maintien de la paix et de la sécurité internationales
est « principale » et non pas exclusive. Tant que le Conseil n’a pas fait la
constatation visée à l’article 39, les différends doivent être résolus par les
modes de règlement pacifique prévus à l’article 33, y compris le règlement
judiciaire ; d’ailleurs, même après une constatation faite en application de
Particle 39, il n’y pas forcément incompatibilité entre l’action du Conseil de
sécurité et une décision judiciaire prise par la Cour. Sur le plan juridique,
les décisions de la Cour et Jes mesures prises par le Conseil de sécurité sont
entièrement distinctes.

91. Il y aura avantage à examiner ce motif d’irrecevabilité avec le troi-
sième motif avancé par les Etats-Unis, selon qui la Cour devrait décider
que la requête du Nicaragua est irrecevable en raison de son objet même et
de la place que tient la Cour dans le système des Nations Unies, eu égard
notamment aux effets qu’aurait une instance devant la Cour sur exercice
actuel du « droit naturel de légitime défense, individuelle ou collective »,
prévu à l’article 51 de la Charte. Pour cette raison, il est soutenu que la Cour
ne devrait pas exercer sa compétence ratione materiae pour connaître des
demandes du Nicaragua. À ce propos, les Etats-Unis réaffirment que la
requête nicaraguayenne oblige en fait la Cour à établir que les activités du
défendeur constituent un emploi illicite de la force armée, une violation de
la paix ou un acte d’agression ; ils s’attachent ensuite à démontrer que les
organes politiques des Nations Unies auxquels la Charte confie la respon-
sabilité en pareille matière ont déjà donné suite, et continuent à donner
suite, aux requêtes presque identiques dont les a saisis le Nicaragua. Les
Etats-Unis rappellent que le Nicaragua s’est adressé au Conseil de sécurité
le 4 avril 1984, quelques jours avant l’introduction de la présente instance.
Le projet de résolution alors présenté, qui correspondait aux demandes
soumises à la Cour par le Nicaragua, n’a pas obtenu la majorité requise
pour être adopté conformément à l’article 27, paragraphe 3, de la Charte.
Mais ce fait, tout comme la probabilité que des demandes analogues
n’obtiendraient probablement pas la majorité voulue, ne confère pas à la
Cour compétence ratione materiae pour connaître des demandes du Nica-
ragua. La requête du Nicaragua demandant en fait à ia Cour de rendre un
arrêt qui serait identique, sur tous les points importants, à la décision que le
Conseil de sécurité n’a pas prise, équivaut en réalité à un appel devant la

44
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 433

Cour d’une conclusion défavorable du Conseil de sécurité. De plus, afin de
faire une constatation à propos de ce qui est en définitive une accusation
d’« agression », la Cour devrait dire si les actions des Etats-Unis et d’autres
Etats non parties à l’instance sont ou non illicites : plus précisément,
elle devrait dire si l’article 51 de la Charte, relatif au droit de légitime
défense, est applicable. Une telle décision de la Cour ne peut être conforme
aux termes de l’article 51, qui confère en la matière un rôle exclusif au
Conseil de sécurité. Ce n’est d’ailleurs pas le seul cas où il y aurait atteinte
au droit naturel de légitime défense : le fait même que de telles demandes
soient soumises à examen judiciaire alors que le conflit qui les motive se
poursuit peut suffire à constituer une telle atteinte.

92. Le Nicaragua fait observer à cet égard qu’il n’y pas de droit géné-
ralisé de légitime défense : Particle 51 de la Charte concerne le droit naturel
de légitime défense « dans le cas où un Membre des Nations Unies est
l’objet d’une agression armée ». Même s’ils se révélaient exacts, les faits
allégués par les Etats-Unis contre le Nicaragua ne constitueraient pas une
« agression armée » au sens de l’article 51. Cet article exige que les mesures
prises soient « immédiatement portées à la connaissance du Conseil de
sécurité » — ce qui n’a pas été fait —, mais il ne permet pas de soutenir pour
autant qu’il appartient exclusivement au Conseil de sécurité de se pro-
noncer sur la légitimité de mesures prises en alléguant la légitime défense.
L’argumentation développée par les Etats-Unis au sujet des attributions
du Conseil de sécurité et de la Cour tend à transposer au plan international
des notions internes de séparation des pouvoirs, alors que ces notions ne
s'appliquent pas aux relations entre institutions internationales chargées
de règler des différends.

93. Les Etats-Unis soutiennent ainsi que la question relève essentielle-
ment du Conseil de sécurité, parce qu’elle concerne une plainte du Nica-
ragua mettant en cause l’emploi de la force. Eu égard cependant à l’affaire
du Personnel diplomatique et consulaire des Etats-Unis à Téhéran, la Cour
est d’avis que le fait qu’une question est soumise au Conseil de sécurité ne
doit pas empêcher la Cour d’en connaître, et que les deux procédures
peuvent être menées parallèlement. Dans l'affaire citée, la Cour a dit:

« Dans le préambule de cette seconde résolution, le Conseil de
sécurité tenait expressément compte de l’ordonnance de la Cour en
indication de mesures conservatoires du 15 décembre 1979 ; il ne
semble être venu à l’esprit d’aucun membre du Conseil qu'il y eût ou
put y avoir rien d’irrégulier dans l’exercice simultané par la Cour et
par le Conseil de sécurité de leurs fonctions respectives. Le fait n’est
d’ailleurs pas surprenant. » (C.1.J. Recueil 1980, p. 21, par. 40.)

Et la Cour a même précisé que :

« Alors que l’article 12 de la Charte interdit expressément a I’As-
semblée générale de faire une recommandation au sujet d’un diffé-
rend ou d’une situation à l’égard desquels le Conseil remplit ses

45
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 434

fonctions, ni la Charte ni le Statut n’apportent de restriction sem-
blable à l’exercice des fonctions de ia Cour. Les raisons en sont évi-
dentes : c’est à la Cour, organe judiciaire principal des Nations Unies,
qu’il appartient de résoudre toute question juridique pouvant opposer
des parties à un différend ; et la résolution de ces questions juridiques
par la Cour peut jouer un rôle important et parfois déterminant dans
le règlement pacifique du différend. C’est d’ailleurs ce que reconnaît
l'article 36, paragraphe 3, de la Charte, qui prévoit expressément :

« En faisant les recommandations prévues au présent article, le
Conseil de sécurité doit aussi tenir compte du fait que, d’une
manière générale, les différends d’ordre juridique devraient être
soumis par les parties à la Cour internationale de Justice confor-
mément aux dispositions du Statut de la Cour.» (C.IJ. Recueil
1980, p. 22, par. 40.)

94. L’argumentation des Etats-Unis repose d’autre part sur une inter-
prétation, que la Cour ne peut partager, des griefs du Nicaragua visant la
menace ou l'emploi de la force par les Etats-Unis contre son intégrité
territoriale et son indépendance nationale en violation de l’article 2, para-
graphe 4, de la Charte des Nations Unies. Les Etats-Unis soutiennent que
le Nicaragua invoque par là une agression ou un conflit armé tels que les
envisage l’article 39 de la Charte des Nations Unies, dont seul le Conseil de
sécurité peut connaître conformément aux dispositions du chapitre VII de
la Charte, et non sur la base du chapitre VI. La manière dont les Etats-Unis
présentent la question fait du différend entre le Nicaragua et eux-mêmes
un cas de conflit armé relevant exclusivement du Conseil de sécurité et non
de la Cour, qui, en vertu de l’article 2, paragraphe 4, du chapitre VI de la
Charte, est compétente pour le règlement pacifique de tout différend entre
Etats Membres des Nations Unies. Mais, s’il en est ainsi, il faut constater
que, si la question a bien été soumise au Conseil de sécurité, aucune
notification n’a été adressée à celui-ci conformément au chapitre VII de la
Charte, pour que le Conseil puisse ouvrir un débat général sur la question
et prendre une décision autorisant les mesures coercitives nécessaires. Il est
évident que la plainte du Nicaragua ne concerne pas un conflit armé en
cours entre ce pays et les Etats-Unis, mais une situation qui appelle, et
même exige, le règlement pacifique d’un différend entre les deux Etats. I]
s’ensuit que c’est a juste titre que cette plainte a été portée devant Porgane
judiciaire principal de l'Organisation aux fins d’un règlement pacifique.

95. Il faut ici souligner que l’article 24 de la Charte des Nations Unie
dispose que :

« Afin d’assurer l’action rapide et efficace de l'Organisation, ses
Membres confèrent au Conseil de sécurité la responsabilité principale
du maintien de la paix et de la sécurité internationales. »

Ce n’est donc pas une responsabilité exclusive que la Charte confère à cette
fin au Conseil de sécurité. Certes l’article 12 départage nettement les

46
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 435

fonctions de l’Assemblée générale et du Conseil de sécurité en précisant
que, à l'égard d’un différend ou d’une situation quelconque, la première ne
doit faire aucune recommandation sur ce différend ou cette situation, à
moins que le Conseil de sécurité ne le lui demande, mais aucune disposition
semblable ne figure dans la Charte sur le Conseil de sécurité et la Cour. Le
Conseil a des attributions politiques ; la Cour exerce des fonctions pure-
ment judiciaires. Les deux organes peuvent donc s'acquitter de leurs
fonctions distinctes mais complémentaires à propos des mêmes événe-
ments.

96. Il convient également de rappeler que, comme en témoigne l'affaire
du Détroit de corfou (C.I.J. Recueil 1949, p. 4), la Cour ne s’est jamais
dérobée devant l'examen d’une affaire pour la simple raison qu'elle avait
des implications politiques ou comportait de sérieux éléments d'emploi de
la force. La Cour s’est penchée sur une « démonstration de force » (ibid.,
p. 31) ou la « violation de la souveraineté » d’un pays (ibid.) ; elle a même
conclu que :

« L'intervention est peut-être moins acceptable encore dans la
forme particulière qu’elle présenterait ici, puisque, réservée par la
nature des choses aux Etats les plus puissants, elle pourrait aisément
conduire à fausser l'administration de la justice internationale
elle-même » (ibid. p. 35).

Il est également significatif qu’en cette affaire le Conseil de sécurité lui-
même « entendait indubitablement que le différend tout entier fût tranché
par la Cour » (p. 26).

97. Il est également pertinent de relever que les Etats-Unis tiennent
aujourd’hui que, du fait du prétendu conflit armé en cours entre les deux
Etats, la question ne pourrait être soumise à la Cour internationale de
Justice mais devrait être renvoyée au Conseil de sécurité, alors que, dans les
années cinquante, ils ont saisi la Cour de sept affaires mettant en cause des
attaques armées de l’aviation militaire d’autres Etats contre des avions
militaires des Etats-Unis ; l'unique raison pour laquelle la Cour n’a pas
statué dans ces affaires est que chacun des Etats défendeurs a indiqué qu’il
n'avait pas accepté sa juridiction et n’était pas disposé à le faire en la
circonstance. Les Etats-Unis n’ont pas contredit l'argument du Nicaragua
suivant lequel les Etats-Unis se sont alors effectivement adressés à la Cour
plutôt qu’au Conseil de sécurité. Ils ont par ailleurs fait valoir que, aussi
bien dans l'affaire du Détroit de Corfou que dans celles des incidents
aériens, la Cour était invitée à se prononcer sur les droits et obligations des
parties à propos d'événements qui appartenaient exclusivement au passé.
C’est là, dans une très large mesure, une question qui se rattache au
quatrième motif d’irrecevabilité mis en avant par les Etats-Unis, lequel
sera examiné ci-après. Mais les Etats-Unis soutiennent aussi que l'affaire
du Détroit de Corfou montre à tout le moins que c’est parce que l’incident
en question ne relevait pas d’un emploi en cours de la force armée que le
Conseil de sécurité a pu conclure à son incompétence. De l’avis de la Cour,
cet argument n’est pas pertinent.

47
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 436

98. La Cour ne peut pas non plus accepter l’objection suivant laquelle la
présente instance serait en fait un appel devant la Cour d’une décision
défavorable du Conseil de sécurité. Il n’est pas demandé à la Cour de dire
que le Conseil de sécurité a commis une erreur, ni que la manière de voter
des membres du Conseil ait été en rien contraire au droit. La Cour est priée
de se prononcer sur certains aspects juridiques d’une question qui a été
aussi examinée par le Conseil, ce qui est parfaitement conforme a sa
situation d’organe judiciaire principal des Nations Unies. Quant au droit
naturel de légitime défense, le fait précisément que la Charte le qualifie de
« droit » indique une dimension juridique ; si dans la présente instance la
Cour devait avoir à statuer à cet égard entre les Parties — car les droits
d'aucun autre Etat ne peuvent faire l’objet d’une décision — l’existence
d’une procédure par laquelle les Etats intéressés doivent informer le
Conseil de sécurité à cet égard ne saurait l'empêcher de le faire.

99. Le quatrième motif d’irrecevabilité de la requête invoqué par les
Etats-Unis est que la fonction judiciaire ne permettrait pas de faire face
aux situations de conflit armé en cours. L’affirmation, que les Etats-Unis
attribuent au Nicaragua, selon laquelle un conflit comportant l’emploi de
la force armée en violation de la Charte serait en cours, est présentée
comme une pièce maîtresse de la requête dans son ensemble, dont elle
serait indissociable, et dont la Cour ne saurait connaître efficacement sans
sortir des limites d’une activité judiciaire normale. Le recours à la force
durant un conflit armé ne présente pas des caractéristiques qui se prêtent à
application de la procédure judiciaire, à savoir l’existence de faits juri-
diquement pertinents que les moyens dont dispose le tribunal saisi per-
mettent d'apprécier, pouvant être établis conformément aux règles de
Padministration de la preuve, et qui ne risquent pas d'évoluer radicalement
en cours d'instance ou après celle-ci. C’est pour des raisons semblables
qu’il y a lieu de s’en remettre aux rouages politiques pour régler les conflits
armés en cours. La situation invoquée dans la requête du Nicaragua, en
particulier, ne se prête ni à un jugement ni à une solution judiciaire ; il est
crucial de pouvoir donner en permanence des directives pratiques aux
parties quant aux mesures qu’elles doivent prendre pour mettre effective-
ment fin aux conflits armés comme celui dont l’existence est alléguée en
l'espèce. Mais la Cour a reconnu que donner aux parties de telles directives
sort du domaine propre de la fonction judiciaire. Les Etats-Unis ne sou-
tiennent pas que la requête doit être rejetée parce qu’elle pose une question
«politique » plutôt qu’une question « juridique », mais plus exactement
qu'il n’est jamais entré dans les intentions des rédacteurs de la Charte que
l'article 36, paragraphe 2, du Statut s’applique à une allégation d’emploi
illicite en cours de la force armée. Les Etats-Unis rappellent aussi que la
situation mise en cause dans la requête du Nicaragua implique les activités
de « groupes autochtones » de ce pays, qui obéissent à leurs propres

48
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 437

mobiles et échappent à l’autorité de tout Etat. Les Etats-Unis soulignent
cependant que le fait de conclure que la Cour ne peut statuer au fond sur la
requête du Nicaragua ne signifie pas que le droit international ne soit ni
directement pertinent ni d’une importance fondamentale pour régler les
différends internationaux, mais simplement qu’en la matière l'application
des principes du droit international incombe aux autres organes institués
par la Charte.

100. Le Nicaragua fait valoir que, dans la mesure où les Etats-Unis
mettent en doute que la Cour disposerait des preuves essentielles néces-
saires au règlement du différend, le problème n’est pas tant la nature du
différend que la question de savoir si le défendeur est prêt à informer
pleinement la Cour des activités qu’on lui impute. Le Nicaragua rappelle
aussi que l'affaire du Détroit de Corfou démontre, comme la Cour l’a relevé
plus haut (paragraphe 96), que la Cour exerce effectivement ses fonctions
judiciaires dans des situations de conflit armé. La Cour se prononcera
d’après les preuves produites par les Parties, et elle dispose de pouvoirs
considérables pour obtenir ces preuves. Le Nicaragua conteste que la
fonction judiciaire, régie par le principe de la chose jugée, soit « par nature
rétrospective » et donc inapplicable dans une situation changeante. Le
Nicaragua concède qu'un arrêt rendu par la Cour doit pouvoir être exé-
cuté, mais il souligne qu’un tel arrêt ne résout pas par lui-même — et n’est
pas destiné à résoudre — toutes les difficultés entre les Parties. Il n’est pas
demandé à la Cour de mettre fin à un conflit armé par le seul pouvoir des
mots.

101. La Cour ne peut manquer d’observer que tout arrêt au fond en la
présente espèce se bornera à faire droit aux conclusions des Parties qui
auront été étayées par des preuves suffisantes des faits pertinents et que la
Cour aura considérées comme fondées en droit. Une situation de conflit
armé n’est pas la seule où l’on puisse éprouver des difficultés à établir les
faits, et la Cour, dans le passé, a reconnu l’existence de cet élément et en a
tenu compte (Détroit de Corfou, CI.J. Recueil 1949, p. 18; Personnel
diplomatique et consulaire des Etats-Unis à Téhéran, C.I.J. Recueil 1980,
p. 10, par. 13). Toutefois, c’est en définitive au plaideur qui cherche à
établir un fait qu’incombe la charge de la preuve ; lorsque celle-ci n’est pas
produite, une conclusion peut être rejetée dans l’arrêt comme insuffisam-
ment démontrée, mais elle ne saurait être déclarée irrecevable in limine
parce qu’on prévoit que les preuves feront défaut. Quant à la possibilité
d'exécuter l’arrêt, la Cour devra apprécier aussi cette question en fonction
de chaque conclusion concrète et compte tenu des faits qui auront été
établis ; elle ne peut, à ce stade, rejeter à priori toute contribution judiciaire
au règlement du différend en déclarant la requête irrecevable. Il convient
du reste de noter que la Cour « ne peut ni doit envisager l'éventualité que
l'arrêt resterait inexécuté » (Usine de Chorzôw, C.P.J.I. série A n° 17, p.63).
Les deux Parties se sont engagées à respecter les décisions de la Cour
conformément à l’article 94 de la Charte, et :

« Dès lors que la Cour a constaté qu’un Etat a pris un engagement

49
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 438

quant à son comportement futur, il n’entre pas dans sa fonction
d'envisager que cet Etat ne le respecte pas. » (Essais nucléaires, C.IJT.
Recueil 1974, p. 272, par. 60 ; p. 477, par. 63.)

*

102. Le cinquième et dernier motif d’irrecevabilité invoqué par les
Etats-Unis se rapporte au fait que le Nicaragua n’aurait pas épuisé toutes
les voies établies pour résoudre les conflits qui se déroulent en Amérique
centrale. Selon les Etats-Unis les « consultations de Contadora », aux-
quelles le Nicaragua prend part, sont reconnues, par les instances poli-
tiques des Nations Unies et l'Organisation des Etats américains, comme le
moyen approprié pour résoudre les problèmes d'Amérique centrale. Ces
consultations ont permis un accord entre les Etats de la région, dont le
Nicaragua, sur certains objectifs qui touchent au cœur même des griefs et
des questions énoncés dans la requête du Nicaragua. Les Etats-Unis réitè-
rent leur thèse (paragraphe 89 ci-dessus) suivant laquelle les consultations
de Contadora constituent un « accord régional » au sens de l’article 52,
paragraphe 2, de la Charte, de sorte qu'aux termes de ce même article le
Nicaragua est tenu de faire tous ses efforts pour régler les problèmes de
sécurité en Amérique centrale par le moyen des consultations de Conta-
dora. La Charte fait de l'épuisement des procédures régionales une condi-
tion préalable de l’examen d’un différend par le Conseil de sécurité, vu la
responsabilité principale de celui-ci en la matière, et cette restriction doit
s'appliquer à plus forte raison à la Cour, à laquelle la Charte ne confère
aucune responsabilité spéciale de ce genre. Le Nicaragua, d’après les Etats-
Unis, est tenu par une obligation de même caractère en vertu des articles 20
et 21 de la charte de l'Organisation des Etats américains. Il prie d’autre
part la Cour de ne statuer que sur certaines des questions qui font l’objet
des travaux de Contadora, ce qui aboutirait inévitablement à les faire
échapper en grande partie à de nouveaux ajustements dans le cadre de ces
négociations et romprait ainsi l’équilibre du processus de négociation.
La requête du Nicaragua est incompatible avec les consultations de Conta-
dora ; vu les engagements des deux Parties à l’égard de celles-ci, l’approba-
tion internationale dont elles jouissent et leur caractère global et intégré,
la Cour devrait s'abstenir de statuer au fond sur les allégations du Nica-
ragua et déclarer sa requête irrecevable.

103. Le Nicaragua souligne que les Etats-Unis ne prennent pas part aux
travaux de Contadora et ne sauraient s’abriter derrière des négociations
menées entre des Etats tiers dans un forum auquel ils ne participent pas.
L’appui accordé par la communauté internationale au processus de
Contadora ne fait pas obstacle à l'exercice de la compétence de la Cour ; ni
la Charte des Nations Unies, ni la charte des Etats américains n’impose
Pépuisement de négociations régionales préalables. En réponse à cette
objection des Etats-Unis et au troisième motif d’irrecevabilité (para-
graphes 91 et suivants ci-dessus), le Nicaragua appelle l'attention sur la
compétence parallèle des organes politiques des Nations Unies. La Cour

50
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 439

peut se prononcer sur un différend qui est examiné par d’autres organes
politiques des Nations Unies, car elle exerce des fonctions différentes.

104. Cette question a aussi été soulevée au stade de la demande en
indication de mesures conservatoires présentée par le Nicaragua, et la
Cour a pris note de ce que :

« Les Etats-Unis constatent que les allégations du Gouvernement
du Nicaragua ne visent qu’un seul aspect de tout un ensemble inter-
dépendant de questions politiques, sociales, économiques et de sécu-
rité qui se posent dans la région de Amérique centrale. Ces questions
font l’objet d’un effort diplomatique régional, connu comme les
« travaux du groupe de Contadora », qui a reçu l’approbation de
l'Organisation des Etats américains et auquel le Gouvernement du
Nicaragua participe. » (C.I.J. Recueil 1984, p. 183, par. 33.)

A cela, le Nicaragua a alors répondu :

« Le Nicaragua participe activement aux consultations de Conta-
dora, et continuera à y participer, mais nos demandes juridiques contre
les Etats-Unis ne peuvent trouver de solution, ni méme de réponse,
dans le cadre de ce processus. » (Ibid. p. 185, par. 38).

Le Nicaragua a nié en outre que la présente instance puisse porter pré-
judice aux droits légitimes d’autres Etats ou perturber les travaux de
Contadora ; il a invoqué la jurisprudence de la Cour comme posant le
principe que rien n’oblige la Cour à refuser de connaître d’un aspect d’un
différend pour la seule raison que ce différend en comporte d’autres, ni à
refuser de s'acquitter d’une tâche essentiellement judiciaire pour la seule
raison que la question dont elle est saisie est étroitement liée à des ques-
tions politiques.

105. Sur ce dernier point, la Cour rappelle que, dans l'affaire du Per-
sonnel diplomatique et consulaire des Etats-Unis à Téhéran, elle s’est expri-
mée ainsi :

« La Cour a souligné en outre qu’aucune disposition du Statut ou
du Règlement ne lui interdit de se saisir d’un aspect d’un différend
pour la simple raison que ce différend comporterait d’autres aspects,
si importants soient-ils. » (C.I.J. Recueil 1980, p. 19, par. 36.)

Et elle a ajouté, un peu plus loin:

« Nul n’a cependant jamais prétendu que, parce qu’un différend
juridique soumis à la Cour ne constitue qu’un aspect d’un différend
politique, la Cour doit se refuser à résoudre dans l'intérêt des parties
les questions juridiques qui les opposent. La Charte et le Statut ne
fournissent aucun fondement à cette conception des fonctions ou de
la juridiction de la Cour ; si la Cour, contrairement à sa jurisprudence
constante, acceptait une telle conception, il en résulterait une restric-

51
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 440

tion considérable et injustifiée de son rôle en matière de règlement
pacifique des différends internationaux. » (C.J. Recueil 1980, p. 20,
par. 37.)

106. Au sujet de l’argument des Etats-Unis d'Amérique suivant lequel
la question soulevée par la requête du Nicaragua relève des négociations de
Contadora, la Cour considère que l'existence même de négociations actives
auxquelles les deux Parties pourraient participer ne doit empêcher ni le
Conseil de sécurité ni la Cour d’exercer les fonctions distinctes qui leur
sont conférées par la Charte et par le Statut. On se rappellera en outre que,
dans l’affaire du Plateau continental de la mer Egée, la Cour a dit :

« L’attitude du Gouvernement de la Turquie pourrait donc s’inter-
préter comme sous-entendant que la Cour ne devrait pas connaître de
l'affaire tant que les parties continuent à négocier et que l'existence de
négociations activement menées empêche la Cour d'exercer sa com-
pétence en l’espèce. La Cour ne saurait partager cette manière de voir.
La négociation et le règlement judiciaire sont l’une et l’autre cités
comme moyens de règlement pacifique des différends à l’article 33 de
la Charte des Nations Unies. La jurisprudence de la Cour fournit
divers exemples d’affaires dans lesquelles négociations et règlement
judiciaire se sont poursuivis en même temps. Plusieurs affaires, dont
la plus récente est celle du Procès de prisonniers de guerre pakistanais
(C.LJ. Recueil 1973, p. 347), attestent qu’il peut être mis fin à une
instance judiciaire lorsque de telles négociations aboutissent à un
règlement. Par conséquent, le fait que des négociations se poursuivent
activement pendant la procédure actuelle ne constitue pas, en droit,
un obstacle à l’exercice par la Cour de sa fonction judiciaire. » (C.L.J.
Recueil 1978, p. 12, par. 29.)

107. La Cour ne pense pas que le processus de Contadora, quel que soit
son intérêt, puisse être considéré comme constituant à proprement parler
un « accord régional » aux fins du chapitre VIII de la Charte des Nations
Unies. Il importe aussi de ne pas perdre de vue que tous les accords
régionaux, bilatéraux et même multilatéraux, que les Parties à la présente
affaire peuvent avoir conclus au sujet du règlement des différends ou de la
juridiction de la Cour internationale de Justice, sont toujours subordonnés
aux dispositions de l’article 103 de la Charte ainsi conçu :

« En cas de conflit entre les obligations des Membres des Nations
Unies en vertu de la présente Charte et leurs obligations en vertu de
tout autre accord international, les premières prévaudront. »

108. Vu ce qui précède, la Cour n’est en mesure d’admettre, ni qu’il
existe une obligation quelconque d’épuisement des procédures régionales
de négociation préalable à sa saisine, ni que l’existence du processus de
Contadora empêche la Cour en lespéce d’examiner la requête nicara-
guayenne et de se prononcer le moment venu sur les conclusions présentées

52
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 44)

par les Parties en l’espèce. La Cour ne peut donc déclarer la requête
irrecevable, comme le demandent les Etats-Unis, pour l’un quelconque des
motifs avancés par eux comme imposant une telle décision.

109. La Cour a ainsi conclu que le Nicaragua a fait, le 24 septembre
1929, ainsi que l’y autorisait l’article 36, paragraphe 2, du Statut de la Cour
permanente de Justice internationale, et après avoir signé le protocole
auquel le Statut était joint, une déclaration reconnaissant la juridiction
obligatoire de la Cour permanente sans condition, notamment de ratifi-
cation, et sans limite de durée, bien qu’il ne soit pas 4 ce jour établi que
l'instrument de ratification du protocole soit jamais parvenu au Secrétariat
de la Société des Nations. La Cour n’est pas convaincue par les arguments
qui lui ont été présentés, selon lesquels l’absence d’une telle formalité
exclurait l’application de l’article 36, paragraphe 5, du Statut de la Cour
actuelle, et empêcherait le transfert à celle-ci de la déclaration, auquel le
Nicaragua a par ailleurs consenti lorsque, étant représenté à la conférence
de San Francisco, il a signé et ratifié la Charte, acceptant par là même le
Statut et son article 36, paragraphe 5. La Cour a aussi conclu que lac-
quiescement constant du Nicaragua aux affirmations, faites dans les
publications des Nations Unies, parmi d’autres, suivant lesquelles il était
lié par la clause facultative constitue une manifestation appropriée de son
intention de reconnaître la juridiction obligatoire de la Cour.

110. La Cour tient en conséquence pour valide la déclaration nicara-
guayenne du 24 septembre 1929 et en conclut qu'aux fins de l’article 36,
paragraphe 2, du Statut le Nicaragua était un « Etat acceptant la même
obligation » que les Etats-Unis d'Amérique à la date du dépôt de la
requête, ce qui l’autorisait à invoquer la déclaration des Etats-Unis du
26 août 1946. La Cour conclut aussi que, nonobstant la notification faite
par les Etats-Unis d'Amérique le 6 avril 1984, la requête n’est pas exclue du
champ de l'acceptation, par les Etats-Unis d'Amérique, de la juridiction
obligatoire de la Cour. La Cour décide en conséquence que les deux
déclarations établissent un fondement à sa compétence.

111. Au surplus, il est tout à fait clair pour la Cour que, sur la seule base
du traité d’amitié, de commerce et de navigation de 1956, le Nicaragua et
les Etats-Unis d’Amérique sont tenus d’accepter la juridiction obligatoire
de la Cour quant aux demandes présentées par le Nicaragua dans sa
requête, dans la mesure où elles impliquent des violations des dispositions
de ce traité.

53
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 442

112. Dans l’ordonnance susmentionnée du 10 mai 1984 la Cour a indi-
qué des mesures conservatoires «en attendant son arrêt définitif dans
l'instance introduite le 9 avril 1984 par la République du Nicaragua contre
les Etats-Unis d’Amérique ». Il en résulte que ladite ordonnance et les
mesures conservatoires qui y sont indiquées continueront d’avoir effet
jusqu’au prononcé de l’arrêt définitif en l’espèce.

113. Par ces motifs,
La Cour,

1) a) dit, par onze voix contre cinq, qu’elle a compétence pour connaître
de la requête déposée par la République du Nicaragua le 9 avril 1984, sur la
base de l’article 36, paragraphes 2 et 5, de son Statut ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Ruda, El-Khani, de Lacharrière, Mbaye, Bed-
jaoui, juges ; M. Colliard, juge ad hoc ;

CONTRE : MM. Mosler, Oda, Ago, Schwebel et sir Robert Jennings, juges ;

b) dit, par quatorze voix contre deux, qu’elle a compétence pour con-
naître de la requête déposée par la République du Nicaragua le 9 avril 1984,
dans la mesure où elle se rapporte à un différend concernant l’interpré-
tation ou l'application du traité d'amitié, de commerce et de navigation
entre les Etats-Unis d'Amérique et la République du Nicaragua signé à
Managua le 21 janvier 1956, sur la base de l’article XXIV de ce traité ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Mosler, Oda, Ago, El-Khani, sir Robert Jen-
nings, MM. de Lacharriére, Mbaye, Bedjaoui, juges ; M. Colliard, juge ad
hoc ;

CONTRE : MM. Ruda, Schwebel, juges ;

c) dit, par quinze voix contre une, qu’elle a compétence pour connaitre

de l’affaire ;

POUR : M. Elias, Président ; M. Sette-Camara, Vice-Président ; MM. Lachs,
Morozov, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Khani, sir Robert
Jennings, MM. de Lacharriére, Mbaye, Bedjaoui, juges ; M. Colliard, juge
ad hoc ;

CONTRE : M. Schwebel, juge ;

2) dit, à l'unanimité, que ladite requête est recevable.

54
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (ARRÊT) 443

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-six novembre mil neuf cent quatre-vingt-quatre,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement du Nica-
ragua et au Gouvernement des Etats-Unis d’Amérique.

Le Président,

(Signé) Taslim O. ELtas.

Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.

MM. NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO, sir Robert JEN-
NINGS, juges, joignent à l’arrêt l’exposé de leur opinion individuelle.

M. SCHWEBEL, juge, joint à l’arrêt l’exposé de son opinion dissidente.

(Paraphé) T.O.E.
(Paraphé) S.T.B.

55
